UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02363 CornerstoneTotal ReturnFund, Inc. (Exact name of registrant as specified in charter) 200A Executive Drive Edgewood, NY (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC,200A Executive Drive Edgewood, NY 11717 (Name and address of agent for service) Registrant's telephone number, including area code: (866)668-6558 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 - June 30, 2013 ITEM 1. PROXY VOTING RECORD. Company Name Ticker CUSIP Meeting Date Proposal Number Proposal Description Proponent Mgmt Recommendation Vote Cast For / Against Mgmt 3M Co. MMM 88579Y101 5/14/2013 1 Elect Linda G. Alvarado Management For For For 3M Co. MMM 88579Y101 5/14/2013 2 Elect Vance D. Coffman Management For For For 3M Co. MMM 88579Y101 5/14/2013 3 Elect Michael L. Eskew Management For For For 3M Co. MMM 88579Y101 5/14/2013 4 Elect W. James Farrell Management For For For 3M Co. MMM 88579Y101 5/14/2013 5 Elect Herbert L. Henkel Management For For For 3M Co. MMM 88579Y101 5/14/2013 6 Elect Muhtar Kent Management For For For 3M Co. MMM 88579Y101 5/14/2013 7 Elect Edward M. Liddy Management For For For 3M Co. MMM 88579Y101 5/14/2013 8 Elect Robert S. Morrison Management For For For 3M Co. MMM 88579Y101 5/14/2013 9 Elect Aulana L. Peters Management For Against Against 3M Co. MMM 88579Y101 5/14/2013 10 Elect Inge G. Thulin Management For For For 3M Co. MMM 88579Y101 5/14/2013 11 Elect Robert J. Ulrich Management For For For 3M Co. MMM 88579Y101 5/14/2013 12 Ratification of Auditor Management For For For 3M Co. MMM 88579Y101 5/14/2013 13 Advisory Vote on Executive Compensation Management For For For 3M Co. MMM 88579Y101 5/14/2013 14 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against 3M Co. MMM 88579Y101 5/14/2013 15 Shareholder Proposal Regarding Feasibility Study on Prohibition of Political Spending Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 Elect Robert J. Alpern Management For For For Abbott Laboratories ABT 4/26/2013 Elect Roxanne S. Austin Management For For For Abbott Laboratories ABT 4/26/2013 Elect Sally E. Blount Management For For For Abbott Laboratories ABT 4/26/2013 Elect W. James Farrell Management For For For Abbott Laboratories ABT 4/26/2013 Elect Edward M. Liddy Management For For For Abbott Laboratories ABT 4/26/2013 Elect Nancy McKinstry Management For For For Abbott Laboratories ABT 4/26/2013 Elect Phebe N. Novakovic Management For For For Abbott Laboratories ABT 4/26/2013 Elect William A. Osborn Management For For For Abbott Laboratories ABT 4/26/2013 Elect Samuel C. Scott III Management For For For Abbott Laboratories ABT 4/26/2013 Elect Glenn F. Tilton Management For For For Abbott Laboratories ABT 4/26/2013 Elect Miles D. White Management For For For Abbott Laboratories ABT 4/26/2013 2 Ratification of Auditor Management For For For Abbott Laboratories ABT 4/26/2013 3 Advisory Vote on Executive Compensation Management For Against Against Abbott Laboratories ABT 4/26/2013 4 Shareholder Proposal Regarding Genetically Modified Organisms Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 5 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 6 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Abbott Laboratories ABT 4/26/2013 7 Shareholder Proposal Regarding Retention of Shares Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 8 Shareholder Proposal Regarding Excluding Compliance Costs for the Purposes of Executive Compensation Shareholder Against For Against Abbott Laboratories ABT 4/26/2013 9 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against For Abbvie Inc. ABBV 00287Y109 5/6/2013 Elect William Burnside Management For For 98% Withhold 2% For Abbvie Inc. ABBV 00287Y109 5/6/2013 Elect Edward Rapp Management For For 99% Withhold 1% For Abbvie Inc. ABBV 00287Y109 5/6/2013 Elect Roy Roberts Management For For 98% Withhold 2% For Abbvie Inc. ABBV 00287Y109 5/6/2013 2 Ratification of Auditor Management For For 99% Against 1% For Abbvie Inc. ABBV 00287Y109 5/6/2013 3 Advisory Vote on Executive Compensation Management For For 96% Against 4% For Abbvie Inc. ABBV 00287Y109 5/6/2013 4 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1YR 80% 2YR 0% 3YR 19% Abstain 1% For Abbvie Inc. ABBV 00287Y109 5/6/2013 5 2013 Stock Incentive Plan Management For For 94% Against 5% Abstain 1% For AES Corp. AES 00130H105 4/18/2013 1 Elect Andrés R. Gluski Management For For For AES Corp. AES 00130H105 4/18/2013 2 Elect Guo Bao Zhang Management For Against Against AES Corp. AES 00130H105 4/18/2013 3 Elect Kristina M. Johnson Management For For For AES Corp. AES 00130H105 4/18/2013 4 Elect Tarun Khanna Management For For For AES Corp. AES 00130H105 4/18/2013 5 Elect John A. Koskinen Management For For For AES Corp. AES 00130H105 4/18/2013 6 Elect Philip Lader Management For For For AES Corp. AES 00130H105 4/18/2013 7 Elect Sandra O. Moose Management For For For AES Corp. AES 00130H105 4/18/2013 8 Elect John B. Morse, Jr. Management For For For AES Corp. AES 00130H105 4/18/2013 9 Elect Moisés Naim Management For For For AES Corp. AES 00130H105 4/18/2013 10 Elect Charles O. Rossotti Management For Against Against AES Corp. AES 00130H105 4/18/2013 11 Elect Sven Sandstrom Management For For For AES Corp. AES 00130H105 4/18/2013 12 Ratification of Auditor Management For For For AES Corp. AES 00130H105 4/18/2013 13 Advisory Vote on Executive Compensation Management For For For Aflac Incorporated AFL 5/6/2013 1 Elect Daniel P. Amos Management For For For Aflac Incorporated AFL 5/6/2013 2 Elect John Shelby Amos II Management For For For Aflac Incorporated AFL 5/6/2013 3 Elect Paul S. Amos II Management For For For Aflac Incorporated AFL 5/6/2013 4 Elect W. Paul Bowers Management For For For Aflac Incorporated AFL 5/6/2013 5 Elect Kriss Cloninger III Management For Against Against Aflac Incorporated AFL 5/6/2013 6 Elect Elizabeth J. Hudson Management For For For Aflac Incorporated AFL 5/6/2013 7 Elect Douglas W. Johnson Management For For For Aflac Incorporated AFL 5/6/2013 8 Elect Robert B. Johnson Management For For For Aflac Incorporated AFL 5/6/2013 9 Elect Charles B. Knapp Management For For For Aflac Incorporated AFL 5/6/2013 10 Elect E. Stephen Purdom Management For For For Aflac Incorporated AFL 5/6/2013 11 Elect Barbara K. Rimer Management For For For Aflac Incorporated AFL 5/6/2013 12 Elect Melvin T. Stith Management For For For Aflac Incorporated AFL 5/6/2013 13 Elect David Gary Thompson Management For For For Aflac Incorporated AFL 5/6/2013 14 Elect Takuro Yoshida Management For For For Aflac Incorporated AFL 5/6/2013 15 Advisory Vote on Executive Compensation Management For For For Aflac Incorporated AFL 5/6/2013 16 Ratification of Auditor Management For For For Air Products & Chemicals Inc. APD 1/24/2013 1 Elect William Davis, III Management For For For Air Products & Chemicals Inc. APD 1/24/2013 2 Elect W. Douglas Ford Management For For For Air Products & Chemicals Inc. APD 1/24/2013 3 Elect Evert Henkes Management For For For Air Products & Chemicals Inc. APD 1/24/2013 4 Elect Margaret McGlynn Management For For For Air Products & Chemicals Inc. APD 1/24/2013 5 Ratification of Auditor Management For For For Air Products & Chemicals Inc. APD 1/24/2013 6 Advisory Vote on Executive Compensation Management For For For Air Products & Chemicals Inc. APD 1/24/2013 7 Amendment to the Long-Term Incentive Plan Management For For For Air Products & Chemicals Inc. APD 1/24/2013 8 Shareholder Proposal Regarding Declassification of the Board Shareholder Against For Against Allergan Inc. AGN 4/30/2013 1 Elect David E.I. Pyott Management For For For Allergan Inc. AGN 4/30/2013 2 Elect Michael R. Gallagher Management For For For Allergan Inc. AGN 4/30/2013 3 Elect Deborah Dunsire Management For For For Allergan Inc. AGN 4/30/2013 4 Elect Dawn E. Hudson Management For For For Allergan Inc. AGN 4/30/2013 5 Elect Trevor M. Jones Management For For For Allergan Inc. AGN 4/30/2013 6 Elect Louis J. Lavigne, Jr. Management For For For Allergan Inc. AGN 4/30/2013 7 Elect Peter J. McDonnell Management For For For Allergan Inc. AGN 4/30/2013 8 Elect Timothy D. Proctor Management For For For Allergan Inc. AGN 4/30/2013 9 Elect Russell T. Ray Management For For For Allergan Inc. AGN 4/30/2013 10 Ratification of Auditor Management For For For Allergan Inc. AGN 4/30/2013 11 Advisory Vote on Executive Compensation Management For For For Allergan Inc. AGN 4/30/2013 12 Right to Call a Special Meeting Management For For For Allergan Inc. AGN 4/30/2013 13 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Allergan Inc. AGN 4/30/2013 14 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For AllianzGI Global Equity & Convertible Income Fund NGZ 00119R108 12/19/2012 Elect Deborah DeCotis Management For For 97% Withhold 3% For AllianzGI Global Equity & Convertible Income Fund NGZ 00119R108 12/19/2012 Elect John Maney Management For For 97% Withhold 3% For Allstate Corporation (The) ALL 5/21/2013 1 Elect F. Duane Ackerman Management For For For Allstate Corporation (The) ALL 5/21/2013 2 Elect Robert D. Beyer Management For For For Allstate Corporation (The) ALL 5/21/2013 3 Elect Kermit R. Crawford Management For For For Allstate Corporation (The) ALL 5/21/2013 4 Elect Jack M. Greenberg Management For For For Allstate Corporation (The) ALL 5/21/2013 5 Elect Herbert L. Henkel Management For For Allstate Corporation (The) ALL 5/21/2013 6 Elect Ronald T. LeMay Management For For Allstate Corporation (The) ALL 5/21/2013 7 Elect Andrea Redmond Management For For Allstate Corporation (The) ALL 5/21/2013 8 Elect H. John Riley, Jr. Management For For Allstate Corporation (The) ALL 5/21/2013 9 Elect John W. Rowe Management For For Allstate Corporation (The) ALL 5/21/2013 10 Elect Judith A. Sprieser Management For For Allstate Corporation (The) ALL 5/21/2013 11 Elect Mary Alice Taylor Management For For Allstate Corporation (The) ALL 5/21/2013 12 Elect Thomas J. Wilson Management For For Allstate Corporation (The) ALL 5/21/2013 13 Advisory Vote on Executive Compensation Management For For Allstate Corporation (The) ALL 5/21/2013 14 2013 Equity Incentive Plan Management For For Allstate Corporation (The) ALL 5/21/2013 15 Ratification of Auditor Management For For Allstate Corporation (The) ALL 5/21/2013 16 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For Allstate Corporation (The) ALL 5/21/2013 17 Shareholder Proposal Regarding Lobbying Report Shareholder Against For Altria Group Inc. MO 02209S103 5/16/2013 1 Elect Gerald L. Baliles Management For For Altria Group Inc. MO 02209S103 5/16/2013 2 Elect Martin J. Barrington Management For For Altria Group Inc. MO 02209S103 5/16/2013 3 Elect John T. Casteen III Management For Against Altria Group Inc. MO 02209S103 5/16/2013 4 Elect Dinyar S. Devitre Management For For Altria Group Inc. MO 02209S103 5/16/2013 5 Elect Thomas F. Farrell II Management For For Altria Group Inc. MO 02209S103 5/16/2013 6 Elect Thomas W. Jones Management For For Altria Group Inc. MO 02209S103 5/16/2013 7 Elect Debra J. Kelly-Ennis Management For For Altria Group Inc. MO 02209S103 5/16/2013 8 Elect W. Leo Kiely III Management For For Altria Group Inc. MO 02209S103 5/16/2013 9 Elect Kathryn B. McQuade Management For For Altria Group Inc. MO 02209S103 5/16/2013 10 Elect George Muñoz Management For For Altria Group Inc. MO 02209S103 5/16/2013 11 Elect Nabil Y. Sakkab Management For For Altria Group Inc. MO 02209S103 5/16/2013 12 Ratification of Auditor Management For For Altria Group Inc. MO 02209S103 5/16/2013 13 Advisory Vote on Executive Compensation Management For For Altria Group Inc. MO 02209S103 5/16/2013 14 Shareholder Proposal Regarding Lobbying Report Shareholder Against For American Express Co. AXP 4/29/2013 Elect Charlene Barshefsky Management For Against American Express Co. AXP 4/29/2013 Elect Ursula M. Burns Management For For American Express Co. AXP 4/29/2013 Elect Kenneth I. Chenault Management For For American Express Co. AXP 4/29/2013 Elect Peter Chernin Management For For American Express Co. AXP 4/29/2013 Elect Anne Lauvergeon Management For For American Express Co. AXP 4/29/2013 Elect Theodore J. Leonsis Management For For American Express Co. AXP 4/29/2013 Elect Richard C. Levin Management For For American Express Co. AXP 4/29/2013 Elect Richard A. McGinn Management For For American Express Co. AXP 4/29/2013 Elect Samuel J. Palmisano Management For For American Express Co. AXP 4/29/2013 Elect Steven S. Reinemund Management For For American Express Co. AXP 4/29/2013 Elect Daniel L. Vasella Management For For American Express Co. AXP 4/29/2013 Elect Robert D. Walter Management For For American Express Co. AXP 4/29/2013 Elect Ronald A. Williams Management For For American Express Co. AXP 4/29/2013 2 Ratification of Auditor Management For For American Express Co. AXP 4/29/2013 3 Advisory Vote on Executive Compensation Management For Against American Express Co. AXP 4/29/2013 4 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Amgen Inc. AMGN 5/22/2013 1 Elect David Baltimore Management For For Amgen Inc. AMGN 5/22/2013 2 Elect Frank J. Biondi, Jr. Management For For Amgen Inc. AMGN 5/22/2013 3 Elect Robert A. Bradway Management For For Amgen Inc. AMGN 5/22/2013 4 Elect François de Carbonnel Management For For Amgen Inc. AMGN 5/22/2013 5 Elect Vance D. Coffman Management For For Amgen Inc. AMGN 5/22/2013 6 Elect Robert A. Eckert Management For For Amgen Inc. AMGN 5/22/2013 7 Elect Rebecca M. Henderson Management For For Amgen Inc. AMGN 5/22/2013 8 Elect Frank C. Herringer Management For For Amgen Inc. AMGN 5/22/2013 9 Elect Tyler Jacks Management For For Amgen Inc. AMGN 5/22/2013 10 Elect Gilbert S. Omenn Management For For Amgen Inc. AMGN 5/22/2013 11 Elect Judith C. Pelham Management For For Amgen Inc. AMGN 5/22/2013 12 Elect Leonard D. Schaeffer Management For For Amgen Inc. AMGN 5/22/2013 13 Elect Ronald D. Sugar Management For For Amgen Inc. AMGN 5/22/2013 14 Ratification of Auditor Management For For Amgen Inc. AMGN 5/22/2013 15 Advisory Vote on Executive Compensation Management For For Amgen Inc. AMGN 5/22/2013 16 Amendment to the 2009 Equity Incentive Plan Management For For Anadarko Petroleum Corp. APC 5/14/2013 1 Elect Kevin P. Chilton Management For For Anadarko Petroleum Corp. APC 5/14/2013 2 Elect Luke R. Corbett Management For For Anadarko Petroleum Corp. APC 5/14/2013 3 Elect H. Paulett Eberhart Management For For Anadarko Petroleum Corp. APC 5/14/2013 4 Elect Peter J. Fluor Management For For Anadarko Petroleum Corp. APC 5/14/2013 5 Elect Richard L. George Management For For Anadarko Petroleum Corp. APC 5/14/2013 6 Elect Preston M. Geren, III Management For For Anadarko Petroleum Corp. APC 5/14/2013 7 Elect Charles W. Goodyear Management For For Anadarko Petroleum Corp. APC 5/14/2013 8 Elect John R. Gordon Management For For Anadarko Petroleum Corp. APC 5/14/2013 9 Elect Eric D. Mullins Management For For Anadarko Petroleum Corp. APC 5/14/2013 10 Elect Paula Rosput Reynolds Management For For Anadarko Petroleum Corp. APC 5/14/2013 11 Elect R. A. Walker Management For For Anadarko Petroleum Corp. APC 5/14/2013 12 Ratification of Auditor Management For For Anadarko Petroleum Corp. APC 5/14/2013 13 Advisory Vote on Executive Compensation Management For Against Anadarko Petroleum Corp. APC 5/14/2013 14 Shareholder Proposal Regarding Report on Political Spending Shareholder Against For Aon plc AON G0408V102 5/17/2013 1 Elect Lester B. Knight Management For For Aon plc AON G0408V102 5/17/2013 2 Elect Gregory C. Case Management For For Aon plc AON G0408V102 5/17/2013 3 Elect Fulvio Conti Management For Against Aon plc AON G0408V102 5/17/2013 4 Elect Cheryl A. Francis Management For For Aon plc AON G0408V102 5/17/2013 5 Elect Edgar D. Jannotta Management For For Aon plc AON G0408V102 5/17/2013 6 Elect J. Michael Losh Management For Against Aon plc AON G0408V102 5/17/2013 7 Elect Robert S. Morrison Management For For Aon plc AON G0408V102 5/17/2013 8 Elect Richard B. Myers Management For For Aon plc AON G0408V102 5/17/2013 9 Elect Richard C. Notebaert Management For For Aon plc AON G0408V102 5/17/2013 10 Elect Gloria Santona Management For For Aon plc AON G0408V102 5/17/2013 11 Elect Carolyn Y. Woo Management For For Aon plc AON G0408V102 5/17/2013 12 Accounts and Reports Management For For Aon plc AON G0408V102 5/17/2013 13 Ratification of Auditor Management For For Aon plc AON G0408V102 5/17/2013 14 Ratification of Auditor Management For For Aon plc AON G0408V102 5/17/2013 15 Authority to Set Auditor's Fees Management For For Aon plc AON G0408V102 5/17/2013 16 Advisory Vote on Executive Compensation Management For For Aon plc AON G0408V102 5/17/2013 17 U.K. Remuneration Report Management For For Aon plc AON G0408V102 5/17/2013 18 Global Share Purchase Plan Management For For Apple Inc. AAPL 2/27/2013 5 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Apple Inc. AAPL 2/27/2013 6 Shareholder Proposal Regarding Formation of Human Rights Committee Shareholder Against Against For Apple Inc. AAPL 2/27/2013 Elect William V. Campbell Management For For Apple Inc. AAPL 2/27/2013 Elect Timothy D. Cook Management For For Apple Inc. AAPL 2/27/2013 Elect Millard S. Drexler Management For For Apple Inc. AAPL 2/27/2013 Elect Albert A. Gore, Jr. Management For For Apple Inc. AAPL 2/27/2013 Elect Robert A. Iger Management For For Apple Inc. AAPL 2/27/2013 Elect Andrea Jung Management For For Apple Inc. AAPL 2/27/2013 Elect Arthur D. Levinson Management For For Apple Inc. AAPL 2/27/2013 Elect Ronald D. Sugar Management For For Apple Inc. AAPL 2/27/2013 2 Amendments to Articles of Incorporation Management For For Apple Inc. AAPL 2/27/2013 3 Ratification of Auditor Management For For Apple Inc. AAPL 2/27/2013 4 Advisory Vote on Executive Compensation Management For For AT&T, Inc. T 00206R102 4/26/2013 1 Elect Randall L. Stephenson Management For For For AT&T, Inc. T 00206R102 4/26/2013 2 Elect Gilbert F. Amelio Management For For For AT&T, Inc. T 00206R102 4/26/2013 3 Elect Reuben V. Anderson Management For For For AT&T, Inc. T 00206R102 4/26/2013 4 Elect James H. Blanchard Management For For For AT&T, Inc. T 00206R102 4/26/2013 5 Elect Jaime Chico Pardo Management For For For AT&T, Inc. T 00206R102 4/26/2013 6 Elect Scott T. Ford Management For For For AT&T, Inc. T 00206R102 4/26/2013 7 Elect James P. Kelly Management For For For AT&T, Inc. T 00206R102 4/26/2013 8 Elect Jon C. Madonna Management For For For AT&T, Inc. T 00206R102 4/26/2013 9 Elect Michael B. McCallister Management For For For AT&T, Inc. T 00206R102 4/26/2013 10 Elect John B. McCoy Management For For For AT&T, Inc. T 00206R102 4/26/2013 11 Elect Joyce M. Roché Management For For For AT&T, Inc. T 00206R102 4/26/2013 12 Elect Matthew K. Rose Management For For For AT&T, Inc. T 00206R102 4/26/2013 13 Elect Laura D'Andrea Tyson Management For For For AT&T, Inc. T 00206R102 4/26/2013 14 Ratification of Auditor Management For For For AT&T, Inc. T 00206R102 4/26/2013 15 Advisory Vote on Executive Compensation Management For For For AT&T, Inc. T 00206R102 4/26/2013 16 Amendment to the Stock Purchase and Deferral Plan Management For For For AT&T, Inc. T 00206R102 4/26/2013 17 Shareholder Proposal Regarding Political Spending Shareholder Against Against For AT&T, Inc. T 00206R102 4/26/2013 18 Shareholder Proposal Regarding Lead Batteries Shareholder Against Against For AT&T, Inc. T 00206R102 4/26/2013 19 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements Shareholder Against For Against AT&T, Inc. T 00206R102 4/26/2013 20 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Automatic Data Processing Inc. ADP 11/13/2012 Elect Ellen Alemany Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect Gregory Brenneman Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect Leslie Brun Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect Richard Clark Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect Eric Fast Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect Linda Gooden Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect R. Glenn Hubbard Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect John Jones Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect Carlos Rodriguez Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect Enrique Salem Management For For For Automatic Data Processing Inc. ADP 11/13/2012 Elect Gregory Summe Management For For For Automatic Data Processing Inc. ADP 11/13/2012 2 Ratification of Auditor Management For For For Automatic Data Processing Inc. ADP 11/13/2012 3 Advisory Vote on Executive Compensation Management For For For Baxter International Inc. BAX 5/7/2013 1 Elect Thomas Chen Management For For For Baxter International Inc. BAX 5/7/2013 2 Elect Blake Devitt Management For For For Baxter International Inc. BAX 5/7/2013 3 Elect John Forsyth Management For For For Baxter International Inc. BAX 5/7/2013 4 Elect Gail Fosler Management For For For Baxter International Inc. BAX 5/7/2013 5 Elect Carole Shapazian Management For For For Baxter International Inc. BAX 5/7/2013 6 Ratification of Auditor Management For For For Baxter International Inc. BAX 5/7/2013 7 Advisory Vote on Executive Compensation Management For For For Baxter International Inc. BAX 5/7/2013 8 Repeal of Classified Board Management For For For Baxter International Inc. BAX 5/7/2013 9 Restoration of Right to Call a Special Meeting Management For For For BB&T Corp. BBT 4/23/2013 1 Amendment to Terms of Preferred Stock Management For For For BB&T Corp. BBT 4/23/2013 2 Right to Adjourn Meeting Management For For For BB&T Corp. BBT 4/23/2013 Elect John A. Allison IV Management For For For BB&T Corp. BBT 4/23/2013 Elect Jennifer S. Banner Management For For For BB&T Corp. BBT 4/23/2013 Elect K. David Boyer, Jr. Management For For For BB&T Corp. BBT 4/23/2013 Elect Anna R. Cablik Management For Withhold Against BB&T Corp. BBT 4/23/2013 Elect Ronald E. Deal Management For Withhold Against BB&T Corp. BBT 4/23/2013 Elect James A. Faulkner Management For For For BB&T Corp. BBT 4/23/2013 Elect I. Patricia Henry Management For For For BB&T Corp. BBT 4/23/2013 Elect John P. Howe III Management For For For BB&T Corp. BBT 4/23/2013 Elect Eric C. Kendrick Management For For For BB&T Corp. BBT 4/23/2013 Elect Kelly S. King Management For For For BB&T Corp. BBT 4/23/2013 Elect Louis B. Lynn Management For For For BB&T Corp. BBT 4/23/2013 Elect Edward C. Milligan Management For Withhold Against BB&T Corp. BBT 4/23/2013 Elect Charles A. Patton Management For For For BB&T Corp. BBT 4/23/2013 Elect Nido R. Qubein Management For Withhold Against BB&T Corp. BBT 4/23/2013 Elect Tollie W. Rich, Jr. Management For For For BB&T Corp. BBT 4/23/2013 Elect Thomas E. Skains Management For For For BB&T Corp. BBT 4/23/2013 Elect Thomas N. Thompson Management For For For BB&T Corp. BBT 4/23/2013 Elect Edwin H. Welch Ph.D. Management For For For BB&T Corp. BBT 4/23/2013 Elect Stephen T. Williams Management For Withhold Against BB&T Corp. BBT 4/23/2013 2 Ratification of Auditor Management For For For BB&T Corp. BBT 4/23/2013 3 Advisory Vote on Executive Compensation Management For For For BB&T Corp. BBT 4/23/2013 4 Shareholder Proposal Regarding Political Spending Shareholder Against For Against BB&T Corp. BBT 4/23/2013 5 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For Against Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Warren Buffett Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Charles Munger Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Howard Buffett Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Stephen Burke Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Susan Decker Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect William Gates III Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect David Gottesman Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Charlotte Guyman Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Donald Keough Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Thomas Murphy Management For Withhold Against Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Ronald Olson Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Walter Scott, Jr. Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Meryl B. Witmer Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 2 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions Shareholder Against Against For Biogen Idec Inc. BIIB 09062X103 6/12/2013 1 Elect Caroline Dorsa Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 2 Elect Stelios Papadopoulos Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 3 Elect George A. Scangos Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 4 Elect Lynn Schenk Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 5 Elect Alexander J. Denner Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 6 Elect Nancy L. Leaming Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 7 Elect Richard C. Mulligan Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 8 Elect Robert W. Pangia Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 9 Elect Brian S. Posner Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 10 Elect Eric K. Rowinsky Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 11 Elect Stephen A. Sherwin Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 12 Elect William D. Young Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 13 Ratification of Auditor Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 14 Advisory Vote on Executive Compensation Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 15 Amendment to the 2008 Performance-Based Management Incentive Plan Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 16 Amendment to the 2008 Omnibus Incentive Plan Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 17 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect Michael Castellano Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Paul Audet Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Richard Cavanagh Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Frank Fabozzi Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Kathleen Feldstein Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect James Flynn Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Henry Gabbay Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Jerrold Harris Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect R. Glenn Hubbard Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect W. Carl Kester Management For For BlackRock Enhanced Capital and Income Fund Inc. CII 09256A109 7/27/2012 Elect Karen Robards Management For For BlackRock Inc. BLK 09247X101 5/30/2013 1 Elect Abdlatif Yousef Al-Hamad Management For For BlackRock Inc. BLK 09247X101 5/30/2013 2 Elect Mathis Cabiallavetta Management For For BlackRock Inc. BLK 09247X101 5/30/2013 3 Elect Dennis D. Dammerman Management For For BlackRock Inc. BLK 09247X101 5/30/2013 4 Elect Jessica P. Einhorn Management For For BlackRock Inc. BLK 09247X101 5/30/2013 5 Elect Fabrizio Freda Management For For BlackRock Inc. BLK 09247X101 5/30/2013 6 Elect David H. Komansky Management For For BlackRock Inc. BLK 09247X101 5/30/2013 7 Elect James E. Rohr Management For For BlackRock Inc. BLK 09247X101 5/30/2013 8 Elect Susan L. Wagner Management For For BlackRock Inc. BLK 09247X101 5/30/2013 9 Advisory Vote on Executive Compensation Management For Against BlackRock Inc. BLK 09247X101 5/30/2013 10 Ratification of Auditor Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 1 Elect Lamberto Andreotti Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 2 Elect Lewis B. Campbell Management For Against Bristol-Myers Squibb Co. BMY 5/7/2013 3 Elect James M. Cornelius Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 4 Elect Laurie H. Glimcher Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 5 Elect Michael Grobstein Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 6 Elect Alan J. Lacy Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 7 Elect Vicki L. Sato Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 8 Elect Elliott Sigal Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 9 Elect Gerald L. Storch Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 10 Elect Togo D. West, Jr. Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 11 Ratification of Auditor Management For For Bristol-Myers Squibb Co. BMY 5/7/2013 12 Advisory Vote on Executive Compensation Management For For CA Technologies Inc. CA 12673P105 8/1/2012 1 Elect Jens Alder Management For For CA Technologies Inc. CA 12673P105 8/1/2012 2 Elect Raymond Bromark Management For For CA Technologies Inc. CA 12673P105 8/1/2012 3 Elect Gary Fernandes Management For For CA Technologies Inc. CA 12673P105 8/1/2012 4 Elect Rohit Kapoor Management For For CA Technologies Inc. CA 12673P105 8/1/2012 5 Elect Kay Koplovitz Management For For CA Technologies Inc. CA 12673P105 8/1/2012 6 Elect Christopher Lofgren Management For For CA Technologies Inc. CA 12673P105 8/1/2012 7 Elect William McCracken Management For For CA Technologies Inc. CA 12673P105 8/1/2012 8 Elect Richard Sulpizio Management For For CA Technologies Inc. CA 12673P105 8/1/2012 9 Elect Laura Unger Management For For CA Technologies Inc. CA 12673P105 8/1/2012 10 Elect Arthur Weinbach Management For For CA Technologies Inc. CA 12673P105 8/1/2012 11 Elect Ron Zambonini Management For For CA Technologies Inc. CA 12673P105 8/1/2012 12 Ratification of Auditor Management For Against CA Technologies Inc. CA 12673P105 8/1/2012 13 Advisory Vote on Executive Compensation Management For For CA Technologies Inc. CA 12673P105 8/1/2012 14 2012 Non-Employee Director Compensation Plan Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 1 Elect Richard D. Fairbank Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 2 Elect W. Ronald Dietz Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 3 Elect Lewis Hay, III Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 4 Elect Benjamin P. Jenkins, III Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 5 Elect Peter E. Raskind Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 6 Elect Mayo A. Shattuck III Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 7 Elect Bradford H. Warner Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 8 Elect Catherine G. West Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 9 Ratification of Auditor Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 10 Advisory Vote on Executive Compensation Management For Against Capital One Financial Corp. COF 14040H105 5/2/2013 11 Elimination of Supermajority Requirements for Future Amendments to the Bylaws and the Certificate Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 12 Elimination of Supermajority Requirement for the Removal of Directors Management For For Capital One Financial Corp. COF 14040H105 5/2/2013 13 Elimination of Supermajority Requirement for Certain Business Combinations Management For For Celgene Corp. CELG 6/12/2013 Elect Robert J. Hugin Management For For Celgene Corp. CELG 6/12/2013 Elect Richard W. Barker D. Phil Management For For Celgene Corp. CELG 6/12/2013 Elect Michael D. Casey Management For Against Celgene Corp. CELG 6/12/2013 Elect Carrie S. Cox Management For For Celgene Corp. CELG 6/12/2013 Elect Rodman L. Drake Management For Against Celgene Corp. CELG 6/12/2013 Elect Michael Friedman Management For Against Celgene Corp. CELG 6/12/2013 Elect Gilla Kaplan Management For For Celgene Corp. CELG 6/12/2013 Elect James J. Loughlin Management For For Celgene Corp. CELG 6/12/2013 Elect Ernest Mario Management For Against Celgene Corp. CELG 6/12/2013 2 Ratification of Auditor Management For For Celgene Corp. CELG 6/12/2013 3 Amendment to the 2008 Stock Incentive Plan Management For Against Celgene Corp. CELG 6/12/2013 4 Advisory Vote on Executive Compensation Management For For Celgene Corp. CELG 6/12/2013 5 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For Chevron Corp. CVX 5/29/2013 1 Elect Linnet F. Deily Management For For Chevron Corp. CVX 5/29/2013 2 Elect Robert E. Denham Management For For Chevron Corp. CVX 5/29/2013 3 Elect Alice P. Gast Management For For Chevron Corp. CVX 5/29/2013 4 Elect Enrique Hernandez, Jr. Management For For Chevron Corp. CVX 5/29/2013 5 Elect George L. Kirkland Management For For Chevron Corp. CVX 5/29/2013 6 Elect Charles W. Moorman, IV Management For For Chevron Corp. CVX 5/29/2013 7 Elect Kevin W. Sharer Management For For Chevron Corp. CVX 5/29/2013 8 Elect John G. Stumpf Management For For Chevron Corp. CVX 5/29/2013 9 Elect Ronald D. Sugar Management For For Chevron Corp. CVX 5/29/2013 10 Elect Carl Ware Management For For Chevron Corp. CVX 5/29/2013 11 Elect John S. Watson Management For For Chevron Corp. CVX 5/29/2013 12 Ratification of Auditor Management For For Chevron Corp. CVX 5/29/2013 13 Advisory Vote on Executive Compensation Management For For Chevron Corp. CVX 5/29/2013 14 Amendment to the Long-Term Incentive Plan Management For For Chevron Corp. CVX 5/29/2013 15 Shareholder Proposal Regarding Hydraulic Fracturing Shareholder Against For Chevron Corp. CVX 5/29/2013 16 Shareholder Proposal Regarding Offshore Drilling Report Shareholder Against For Chevron Corp. CVX 5/29/2013 17 Shareholder Proposal Regarding Report on Climate Change Shareholder Against For Chevron Corp. CVX 5/29/2013 18 Shareholder Proposal Regarding Lobbying Report Shareholder Against For Chevron Corp. CVX 5/29/2013 19 Shareholder Proposal Regarding Prohibition on Political Spending Shareholder Against For Chevron Corp. CVX 5/29/2013 20 Shareholder Proposal Regarding Cumulative Voting Shareholder Against For Chevron Corp. CVX 5/29/2013 21 Shareholder Proposal Regarding Right to Call a Special Meeting Shareholder Against For Chevron Corp. CVX 5/29/2013 22 Shareholder Proposal Regarding Environmental Expertise on Board Shareholder Against For Chevron Corp. CVX 5/29/2013 23 Shareholder Proposal Regarding Country Selection Guidelines Shareholder Against For Chubb Corp. CB 4/30/2013 5 Elect Lawrence W. Kellner Management For For For Chubb Corp. CB 4/30/2013 6 Elect Martin G. McGuinn Management For For For Chubb Corp. CB 4/30/2013 7 Elect Lawrence M. Small Management For For For Chubb Corp. CB 4/30/2013 8 Elect Jess Søderberg Management For For For Chubb Corp. CB 4/30/2013 9 Elect Daniel E. Somers Management For For For Chubb Corp. CB 4/30/2013 10 Elect William C. Weldon Management For For For Chubb Corp. CB 4/30/2013 11 Elect James M. Zimmerman Management For For For Chubb Corp. CB 4/30/2013 12 Elect Alfred W. Zollar Management For For For Chubb Corp. CB 4/30/2013 13 Ratification of Auditor Management For For For Chubb Corp. CB 4/30/2013 14 Advisory Vote on Executive Compensation Management For For For Chubb Corp. CB 4/30/2013 15 Shareholder Proposal Regarding Incorporation of Values in Political Spending Shareholder Against Against For Chubb Corp. CB 4/30/2013 16 Shareholder Proposal Regarding Sustainability Report Shareholder Against Against For Chubb Corp. CB 4/30/2013 1 Elect Zoë Baird Budinger Management For For Chubb Corp. CB 4/30/2013 2 Elect Sheila P. Burke Management For For Chubb Corp. CB 4/30/2013 3 Elect James I. Cash, Jr. Management For For Chubb Corp. CB 4/30/2013 4 Elect John D. Finnegan Management For For Cigna Corp. CI 4/24/2013 1 Elect David M. Cordani Management For For For Cigna Corp. CI 4/24/2013 2 Elect Isaiah Harris, Jr. Management For For For Cigna Corp. CI 4/24/2013 3 Elect Jane E. Henney Management For For For Cigna Corp. CI 4/24/2013 4 Elect Donna F. Zarcone Management For For For Cigna Corp. CI 4/24/2013 5 Ratification of Auditor Management For For For Cigna Corp. CI 4/24/2013 6 Advisory Vote on Executive Compensation Management For For For Cigna Corp. CI 4/24/2013 7 Amendment to the Long-Term Incentive Plan Management For For For Cigna Corp. CI 4/24/2013 8 Shareholder Proposal Regarding Political Spending Shareholder Against Against For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 1 Elect Carol Bartz Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 2 Elect Marc Benioff Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 3 Elect M. Michele Burns Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 4 Elect Michael Capellas Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 5 Elect Larry Carter Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 6 Elect John Chambers Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 7 Elect Brian Halla Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 8 Elect John Hennessy Management For Against Against Cisco Systems, Inc. CSCO 17275R102 11/15/2012 9 Elect Kristina Johnson Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 10 Elect Richard Kovacevich Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 11 Elect Roderick McGeary Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 12 Elect Arun Sarin Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 13 Elect Steven West Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 14 Amendment to the Executive Incentive Plan Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 15 Advisory Vote on Executive Compensation Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 16 Ratification of Auditor Management For For For Cisco Systems, Inc. CSCO 17275R102 11/15/2012 17 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Cisco Systems, Inc. CSCO 17275R102 11/15/2012 18 Shareholder Proposal Regarding Report on Conflict Minerals Shareholder Against Against For Clough Global Opportunities Fund GLO 18914E106 7/16/2012 Elect Edmund Burke Management For For For Clough Global Opportunities Fund GLO 18914E106 7/16/2012 Elect John Mee Management For For For Coca Cola Company KO 7/10/2012 1 Approval of Stock Split Management For For For Coca Cola Company KO 4/24/2013 1 Elect Herbert A. Allen Management For For For Coca Cola Company KO 4/24/2013 2 Elect Ronald W. Allen Management For Against Against Coca Cola Company KO 4/24/2013 3 Elect Howard G. Buffett Management For For For Coca Cola Company KO 4/24/2013 4 Elect Richard M. Daley Management For For For Coca Cola Company KO 4/24/2013 5 Elect Barry Diller Management For Against Against Coca Cola Company KO 4/24/2013 6 Elect Helene D. Gayle Management For For For Coca Cola Company KO 4/24/2013 7 Elect Evan G. Greenberg Management For For For Coca Cola Company KO 4/24/2013 8 Elect Alexis M. Herman Management For For For Coca Cola Company KO 4/24/2013 9 Elect Muhtar Kent Management For For For Coca Cola Company KO 4/24/2013 10 Elect Robert A. Kotick Management For For For Coca Cola Company KO 4/24/2013 11 Elect Maria Elena Lagomasino Management For For For Coca Cola Company KO 4/24/2013 12 Elect Donald F. McHenry Management For For For Coca Cola Company KO 4/24/2013 13 Elect Sam Nunn Management For For For Coca Cola Company KO 4/24/2013 14 Elect James D. Robinson III Management For For For Coca Cola Company KO 4/24/2013 15 Elect Peter V. Ueberroth Management For For For Coca Cola Company KO 4/24/2013 16 Elect Jacob Wallenberg Management For For For Coca Cola Company KO 4/24/2013 17 Ratification of Auditor Management For For For Coca Cola Company KO 4/24/2013 18 Advisory Vote on Executive Compensation Management For For For Coca Cola Company KO 4/24/2013 19 Amendment to By-Laws Regarding the Right to Call Special Meetings Management For For For Coca Cola Company KO 4/24/2013 20 Shareholder Proposal Regarding Formation of a Human Rights Committee Shareholder Against Against For Colgate-Palmolive Co. CL 5/10/2013 1 Elect Nikesh Arora Management For For For Colgate-Palmolive Co. CL 5/10/2013 2 Elect John T. Cahill Management For For For Colgate-Palmolive Co. CL 5/10/2013 3 Elect Ian M. Cook Management For For For Colgate-Palmolive Co. CL 5/10/2013 4 Elect Helene D. Gayle Management For For For Colgate-Palmolive Co. CL 5/10/2013 5 Elect Ellen M. Hancock Management For For For Colgate-Palmolive Co. CL 5/10/2013 6 Elect Joseph Jimenez Management For For For Colgate-Palmolive Co. CL 5/10/2013 7 Elect Richard J. Kogan Management For For For Colgate-Palmolive Co. CL 5/10/2013 8 Elect Delano E. Lewis Management For For For Colgate-Palmolive Co. CL 5/10/2013 9 Elect J. Pedro Reinhard Management For For For Colgate-Palmolive Co. CL 5/10/2013 10 Elect Stephen I. Sadove Management For For For Colgate-Palmolive Co. CL 5/10/2013 11 Ratification of Auditor Management For For For Colgate-Palmolive Co. CL 5/10/2013 12 Advisory Vote on Executive Compensation Management For For For Colgate-Palmolive Co. CL 5/10/2013 13 2013 Incentive Compensation Plan Management For For For Colgate-Palmolive Co. CL 5/10/2013 14 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Kenneth J. Bacon Management For Withhold Against Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Sheldon M. Bonovitz Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Joseph J. Collins Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect J. Michael Cook Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Gerald L. Hassell Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Jeffrey A. Honickman Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Eduardo G. Mestre Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Brian L. Roberts Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Ralph J. Roberts Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Johnathan A. Rodgers Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Judith Rodin Management For Withhold Against Comcast Corp. CMCSA 20030N101 5/15/2013 2 Ratification of Auditor Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 3 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For Against Comcast Corp. CMCSA 20030N101 5/15/2013 4 Sharheolder Proposal Regarding Recapitalization Shareholder Against For Against ConocoPhillips COP 20825C104 5/14/2013 1 Elect Richard L. Armitage Management For For For ConocoPhillips COP 20825C104 5/14/2013 2 Elect Richard H. Auchinleck Management For For For ConocoPhillips COP 20825C104 5/14/2013 3 Elect James E. Copeland, Jr. Management For For For ConocoPhillips COP 20825C104 5/14/2013 4 Elect Jody L Freeman Management For For For ConocoPhillips COP 20825C104 5/14/2013 5 Elect Gay Huey Evans Management For For For ConocoPhillips COP 20825C104 5/14/2013 6 Elect Ryan M. Lance Management For For For ConocoPhillips COP 20825C104 5/14/2013 7 Elect Mohd H. Marican Management For For For ConocoPhillips COP 20825C104 5/14/2013 8 Elect Robert A. Niblock Management For For For ConocoPhillips COP 20825C104 5/14/2013 9 Elect Harald J. Norvik Management For For For ConocoPhillips COP 20825C104 5/14/2013 10 Elect William E. Wade, Jr. Management For For For ConocoPhillips COP 20825C104 5/14/2013 11 Ratification of Auditor Management For Against Against ConocoPhillips COP 20825C104 5/14/2013 12 Advisory Vote on Executive Compensation Management For Against Against ConocoPhillips COP 20825C104 5/14/2013 13 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For ConocoPhillips COP 20825C104 5/14/2013 14 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions Shareholder Against For ConocoPhillips COP 20825C104 5/14/2013 15 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy Shareholder Against Against Consolidated Edison, Inc. ED 5/20/2013 1 Elect Kevin Burke Management For For Consolidated Edison, Inc. ED 5/20/2013 2 Elect Vincent A. Calarco Management For For Consolidated Edison, Inc. ED 5/20/2013 3 Elect George Campbell, Jr. Management For Against Consolidated Edison, Inc. ED 5/20/2013 4 Elect Gordon J. Davis Management For For Consolidated Edison, Inc. ED 5/20/2013 5 Elect Michael J. Del Giudice Management For For Consolidated Edison, Inc. ED 5/20/2013 6 Elect Ellen V. Futter Management For Against Consolidated Edison, Inc. ED 5/20/2013 7 Elect John F. Hennessy III Management For For Consolidated Edison, Inc. ED 5/20/2013 8 Elect John F. Killian Management For For Consolidated Edison, Inc. ED 5/20/2013 9 Elect Eugene R. McGrath Management For For Consolidated Edison, Inc. ED 5/20/2013 10 Elect Sally H. Piñero Management For For Consolidated Edison, Inc. ED 5/20/2013 11 Elect Michael W. Ranger Management For For Consolidated Edison, Inc. ED 5/20/2013 12 Elect L. Frederick Sutherland Management For For Consolidated Edison, Inc. ED 5/20/2013 13 Ratification of Auditor Management For For Consolidated Edison, Inc. ED 5/20/2013 14 Long Term Incentive Plan Management For For Consolidated Edison, Inc. ED 5/20/2013 15 Advisory Vote on Executive Compensation Management For For Consolidated Edison, Inc. ED 5/20/2013 16 Shareholder Proposal Regarding Compensation Benchmarking Shareholder Against For Covidien plc COV G2554F113 3/20/2013 1 Elect Jose E. Almeida Management For For Covidien plc COV G2554F113 3/20/2013 2 Elect Joy A. Amundson Management For For Covidien plc COV G2554F113 3/20/2013 3 Elect Craig Arnold Management For For Covidien plc COV G2554F113 3/20/2013 4 Elect Robert H. Brust Management For For Covidien plc COV G2554F113 3/20/2013 5 Elect John M. Connors, Jr. Management For For Covidien plc COV G2554F113 3/20/2013 6 Elect Christopher J. Coughlin Management For For Covidien plc COV G2554F113 3/20/2013 7 Elect Randall J. Hogan, III Management For For Covidien plc COV G2554F113 3/20/2013 8 Elect Martin D. Madaus Management For For Covidien plc COV G2554F113 3/20/2013 9 Elect Dennis H. Reilley Management For For Covidien plc COV G2554F113 3/20/2013 10 Elect Joseph A. Zaccagnino Management For For Covidien plc COV G2554F113 3/20/2013 11 Appointment of Auditor and Authority to Set Remuneration Management For For Covidien plc COV G2554F113 3/20/2013 12 Advisory Vote on Executive Compensation Management For For Covidien plc COV G2554F113 3/20/2013 13 Amendment to the Stock and Incentive Plan Management For For Covidien plc COV G2554F113 3/20/2013 14 Authority to Repurchase Shares Management For For Covidien plc COV G2554F113 3/20/2013 15 Authority to Reissue Treasury Shares Management For For Covidien plc COV G2554F113 3/20/2013 16 Amendments to Articles to Update Share Transfer Procedures Management For For Covidien plc COV G2554F113 3/20/2013 17 Advisory Vote on the Reduction of Share Premium Account in Connection with Spin Off Management For For CVS Caremark Corporation CVS 5/9/2013 1 Elect C. David Brown II Management For For CVS Caremark Corporation CVS 5/9/2013 2 Elect David W. Dorman Management For For CVS Caremark Corporation CVS 5/9/2013 3 Elect Anne M. Finucane Management For For CVS Caremark Corporation CVS 5/9/2013 4 Elect Kristen E. Gibney Williams Management For For CVS Caremark Corporation CVS 5/9/2013 5 Elect Larry J. Merlo Management For For CVS Caremark Corporation CVS 5/9/2013 6 Elect Jean-Pierre Millon Management For For CVS Caremark Corporation CVS 5/9/2013 7 Elect Richard J. Swift Management For For CVS Caremark Corporation CVS 5/9/2013 8 Elect William C. Weldon Management For For CVS Caremark Corporation CVS 5/9/2013 9 Elect Tony L. White Management For For CVS Caremark Corporation CVS 5/9/2013 10 Ratification of Auditor Management For For CVS Caremark Corporation CVS 5/9/2013 11 Advisory Vote on Executive Compensation Management For For CVS Caremark Corporation CVS 5/9/2013 12 Amendment to the 2007 Employee Stock Purchase Plan Management For For CVS Caremark Corporation CVS 5/9/2013 13 Reduction of Voting Thresholds in the Fair Price Provision Management For For CVS Caremark Corporation CVS 5/9/2013 14 Shareholder Proposal Regarding Report on Political Spending Shareholder Against For CVS Caremark Corporation CVS 5/9/2013 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For CVS Caremark Corporation CVS 5/9/2013 16 Shareholder Proposal Regarding Lobbying Report Shareholder Against For Deere & Co. DE 2/27/2013 1 Elect Samuel R. Allen Management For For Deere & Co. DE 2/27/2013 2 Elect Crandall C. Bowles Management For For Deere & Co. DE 2/27/2013 3 Elect Vance D. Coffman Management For For Deere & Co. DE 2/27/2013 4 Elect Charles O. Holliday, Jr. Management For For Deere & Co. DE 2/27/2013 5 Elect Dipak C. Jain Management For For Deere & Co. DE 2/27/2013 6 Elect Clayton M. Jones Management For For Deere & Co. DE 2/27/2013 7 Elect Joachim Milberg Management For For Deere & Co. DE 2/27/2013 8 Elect Richard B. Myers Management For For Deere & Co. DE 2/27/2013 9 Elect Thomas H. Patrick Management For For Deere & Co. DE 2/27/2013 10 Elect Aulana L. Peters Management For For Deere & Co. DE 2/27/2013 11 Elect Sherry M. Smith Management For For Deere & Co. DE 2/27/2013 12 Advisory Vote on Executive Compensation Management For For Deere & Co. DE 2/27/2013 13 Re-approval of Mid-Term Incentive Plan Management For For Deere & Co. DE 2/27/2013 14 Ratification of Auditor Management For For DIRECTV DTV 25490A309 5/2/2013 1 Elect Neil R. Austrian Management For For DIRECTV DTV 25490A309 5/2/2013 2 Elect Ralph F. Boyd, Jr. Management For For DIRECTV DTV 25490A309 5/2/2013 3 Elect Abelardo E. Bru Management For For DIRECTV DTV 25490A309 5/2/2013 4 Elect David B. Dillon Management For For DIRECTV DTV 25490A309 5/2/2013 5 Elect Samuel A. DiPiazza, Jr. Management For For DIRECTV DTV 25490A309 5/2/2013 6 Elect Dixon R. Doll Management For For DIRECTV DTV 25490A309 5/2/2013 7 Elect Charles R. Lee Management For For DIRECTV DTV 25490A309 5/2/2013 8 Elect Peter A. Lund Management For For DIRECTV DTV 25490A309 5/2/2013 9 Elect Nancy S. Newcomb Management For For DIRECTV DTV 25490A309 5/2/2013 10 Elect Lorrie M. Norrington Management For For DIRECTV DTV 25490A309 5/2/2013 11 Elect Michael D. White Management For For DIRECTV DTV 25490A309 5/2/2013 12 Ratification of Auditor Management For For DIRECTV DTV 25490A309 5/2/2013 13 Advisory Vote on Executive Compensation Management For For DIRECTV DTV 25490A309 5/2/2013 14 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against DIRECTV DTV 25490A309 5/2/2013 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against DIRECTV DTV 25490A309 5/2/2013 16 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against Discover Financial Services DFS 4/17/2013 1 Elect Jeffrey S. Aronin Management For For Discover Financial Services DFS 4/17/2013 2 Elect Mary K. Bush Management For For Discover Financial Services DFS 4/17/2013 3 Elect Gregory C. Case Management For For Discover Financial Services DFS 4/17/2013 4 Elect Cynthia A. Glassman Management For For Discover Financial Services DFS 4/17/2013 5 Elect Richard H. Lenny Management For For Discover Financial Services DFS 4/17/2013 6 Elect Thomas G. Maheras Management For For Discover Financial Services DFS 4/17/2013 7 Elect Michael H. Moskow Management For For Discover Financial Services DFS 4/17/2013 8 Elect David W. Nelms Management For For Discover Financial Services DFS 4/17/2013 9 Elect E. Follin Smith Management For For Discover Financial Services DFS 4/17/2013 10 Elect Mark A. Thierer Management For For Discover Financial Services DFS 4/17/2013 11 Elect Lawrence A. Weinbach Management For For Discover Financial Services DFS 4/17/2013 12 Advisory Vote on Executive Compensation Management For For Discover Financial Services DFS 4/17/2013 13 Ratification of Auditor Management For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect John H. Forsgren Management For Withhold Against Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Ann Maynard Gray Management For Withhold Against Duke Energy Corp. DUK 26441C204 5/2/2013 Elect James H. Hance, Jr. Management For Withhold Against Duke Energy Corp. DUK 26441C204 5/2/2013 Elect John T. Herron Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect James B. Hyler, Jr. Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect E. Marie McKee Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect E. James Reinsch Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect James T. Rhodes Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect James E. Rogers Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Carlos A. Saladrigas Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Philip R. Sharp Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 2 Ratification of Auditor Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 3 Advisory Vote on Executive Compensation Management For Against Against Duke Energy Corp. DUK 26441C204 5/2/2013 4 Amended Short-Term Incentive Plan Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 5 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Duke Energy Corp. DUK 26441C204 5/2/2013 6 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For Against Duke Energy Corp. DUK 26441C204 5/2/2013 Elect William Barnet III Management For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect G. Alex Bernhardt, Sr. Management For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Michael G. Browning Management For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Harris E. DeLoach, Jr. Management For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Daniel R. DiMicco Management For Against Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect Scott Eston Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect William Park Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect Ronald Pearlman Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect Harriett Taggart Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/19/2013 Elect Lynn A. Stout Management For For 93% Withhold 7% For Eaton Vance Enhanced Equity Income Fund II EOS 4/19/2013 Elect Harriet T. Taggart Management For For 93% Withhold 7% For Eaton Vance Enhanced Equity Income Fund II EOS 4/19/2013 Elect Ralph F. Verni Management For For 93% Withhold 7% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Scott Eston Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Harriett Taggart Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Helen Peters Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Lynn Stout Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Ralph Verni Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund ETW 27829C105 4/19/2013 Elect William H. Park Management For For 92% Withhold 8% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund ETW 27829C105 4/19/2013 Elect Ronald A. Pearlman Management For For 91% Withhold 8% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund ETW 27829C105 4/19/2013 Elect Harriet T. Taggart Management For For 91% Withhold 8% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Scott Eston Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Ronald Pearlman Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Helen Peters Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Lynn Stout Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Ralph Verni Management For For 96% Withhold 4% For eBay Inc. EBAY 4/18/2013 1 Elect David M. Moffett Management For For For eBay Inc. EBAY 4/18/2013 2 Elect Richard T. Schlosberg, III Management For For For eBay Inc. EBAY 4/18/2013 3 Elect Thomas J. Tierney Management For For For eBay Inc. EBAY 4/18/2013 4 Advisory Vote on Executive Compensation Management For Against Against eBay Inc. EBAY 4/18/2013 5 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For eBay Inc. EBAY 4/18/2013 6 Shareholder Proposal Regarding Privacy and Data Security Shareholder Against Against For eBay Inc. EBAY 4/18/2013 7 Ratification of Auditor Management For For For Ecolab, Inc. ECL 5/2/2013 1 Elect Douglas M. Baker, Jr. Management For For For Ecolab, Inc. ECL 5/2/2013 2 Elect Barbara J. Beck Management For For For Ecolab, Inc. ECL 5/2/2013 3 Elect Leslie S. Biller Management For For For Ecolab, Inc. ECL 5/2/2013 4 Elect Stephen I. Chazen Management For For For Ecolab, Inc. ECL 5/2/2013 5 Elect Jerry A. Grundhofer Management For For For Ecolab, Inc. ECL 5/2/2013 6 Elect Arthur J. Higgins Management For For For Ecolab, Inc. ECL 5/2/2013 7 Elect Joel W. Johnson Management For For For Ecolab, Inc. ECL 5/2/2013 8 Elect Michael Larson Management For For For Ecolab, Inc. ECL 5/2/2013 9 Elect Jerry W. Levin Management For For For Ecolab, Inc. ECL 5/2/2013 10 Elect Robert L. Lumpkins Management For For For Ecolab, Inc. ECL 5/2/2013 11 Elect Victoria J. Reich Management For For For Ecolab, Inc. ECL 5/2/2013 12 Elect Mary M. VanDeWeghe Management For For For Ecolab, Inc. ECL 5/2/2013 13 Elect John J. Zillmer Management For For For Ecolab, Inc. ECL 5/2/2013 14 Ratification of Auditor Management For For For Ecolab, Inc. ECL 5/2/2013 15 Amendment to the 2010 Stock Incentive Plan Management For For For Ecolab, Inc. ECL 5/2/2013 16 Advisory Vote on Executive Compensation Management For For For Ecolab, Inc. ECL 5/2/2013 17 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Ecolab, Inc. ECL 5/2/2013 18 Shareholder Proposal Regarding Incorporation of Values in Political Spending Shareholder Against Against For Eli Lilly & Co. LLY 5/6/2013 1 Elect Ralph Alvarez Management For For Eli Lilly & Co. LLY 5/6/2013 2 Elect Sir Winfried Bischoff Management For For Eli Lilly & Co. LLY 5/6/2013 3 Elect R. David Hoover Management For For Eli Lilly & Co. LLY 5/6/2013 4 Elect Franklyn G. Prendergast Management For For Eli Lilly & Co. LLY 5/6/2013 5 Elect Kathi P. Seifert Management For For Eli Lilly & Co. LLY 5/6/2013 6 Ratification of Auditor Management For For Eli Lilly & Co. LLY 5/6/2013 7 Advisory Vote on Executive Compensation Management For For Eli Lilly & Co. LLY 5/6/2013 8 Reapproval of Material Terms of Performance Goals for the 2002 Lilly Stock Plan Management For For EOG Resources, Inc. EOG 26875P101 5/2/2013 1 Elect Charles Crisp Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 2 Elect James Day Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 3 Elect Mark Papa Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 4 Elect H. Leighton Steward Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 5 Elect Donald Textor Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 6 Elect William Thomas Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 7 Elect Frank Wisner Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 8 Ratification of Auditor Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 9 Amendment to the 2008 Omnibus Equity Compensation Plan Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 10 Advisory Vote on Executive Compensation Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Michael J. Boskin Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Peter Brabeck-Letmathe Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Ursula M. Burns Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Larry R. Faulkner Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Jay S. Fishman Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Henrietta H. Fore Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Kenneth C. Frazier Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect William W. George Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Samuel J. Palmisano Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Steven S. Reinemund Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Rex W. Tillerson Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect William C. Weldon Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Edward E. Whitacre, Jr. Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 2 Ratification of Auditor Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 3 Advisory Vote on Executive Compensation Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 4 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Exxon Mobil Corp. XOM 30231G102 5/29/2013 5 Shareholder Proposal Regarding Majority Vote in the Election of Directors Shareholder Against For Against Exxon Mobil Corp. XOM 30231G102 5/29/2013 6 Shareholder Proposal Regarding Multiple Board Service Shareholder Against Against For Exxon Mobil Corp. XOM 30231G102 5/29/2013 7 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Exxon Mobil Corp. XOM 30231G102 5/29/2013 8 Shareholder Proposal Regarding Feasibility Study on Prohibition of Political Spending Shareholder Against Against For Exxon Mobil Corp. XOM 30231G102 5/29/2013 9 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy Shareholder Against For Against Exxon Mobil Corp. XOM 30231G102 5/29/2013 10 Shareholder Proposal Regarding Hydraulic Fracturing Shareholder Against Against For Exxon Mobil Corp. XOM 30231G102 5/29/2013 11 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions Shareholder Against Against For FedEx Corporation FDX 31428X106 9/24/2012 1 Elect James Barksdale Management For For For FedEx Corporation FDX 31428X106 9/24/2012 2 Elect John Edwardson Management For For FedEx Corporation FDX 31428X106 9/24/2012 3 Elect Shirley Jackson Management For For FedEx Corporation FDX 31428X106 9/24/2012 4 Elect Steven Loranger Management For For FedEx Corporation FDX 31428X106 9/24/2012 5 Elect Gary Loveman Management For For FedEx Corporation FDX 31428X106 9/24/2012 6 Elect R. Brad Martin Management For For FedEx Corporation FDX 31428X106 9/24/2012 7 Elect Joshua Ramo Management For For FedEx Corporation FDX 31428X106 9/24/2012 8 Elect Susan Schwab Management For For FedEx Corporation FDX 31428X106 9/24/2012 9 Elect Frederick Smith Management For For FedEx Corporation FDX 31428X106 9/24/2012 10 Elect Joshua Smith Management For For FedEx Corporation FDX 31428X106 9/24/2012 11 Elect David Steiner Management For For FedEx Corporation FDX 31428X106 9/24/2012 12 Elect Paul Walsh Management For Against FedEx Corporation FDX 31428X106 9/24/2012 13 Ratification of Auditor Management For For FedEx Corporation FDX 31428X106 9/24/2012 14 Advisory Vote on Executive Compensation Management For For FedEx Corporation FDX 31428X106 9/24/2012 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against FedEx Corporation FDX 31428X106 9/24/2012 16 Shareholder Proposals Regarding Political Contributions and Expenditures Report Shareholder Against Against Fifth Third Bancorp FITB 4/16/2013 1 Elect Darryl F. Allen Management For For Fifth Third Bancorp FITB 4/16/2013 2 Elect Evan Bayh Management For For Fifth Third Bancorp FITB 4/16/2013 3 Elect Ulysses L. Bridgeman, Jr. Management For For Fifth Third Bancorp FITB 4/16/2013 4 Elect Emerson L. Brumback Management For For Fifth Third Bancorp FITB 4/16/2013 5 Elect James P. Hackett Management For For Fifth Third Bancorp FITB 4/16/2013 6 Elect Gary R. Heminger Management For For Fifth Third Bancorp FITB 4/16/2013 7 Elect Jewell D. Hoover Management For For Fifth Third Bancorp FITB 4/16/2013 8 Elect William M. Isaac Management For For Fifth Third Bancorp FITB 4/16/2013 9 Elect Kevin T. Kabat Management For For Fifth Third Bancorp FITB 4/16/2013 10 Elect Mitchel D. Livingston Management For For Fifth Third Bancorp FITB 4/16/2013 11 Elect Michael B. McCallister Management For For Fifth Third Bancorp FITB 4/16/2013 12 Elect Hendrick G. Meijer Management For For Fifth Third Bancorp FITB 4/16/2013 13 Elect John J. Schiff, Jr. Management For For Fifth Third Bancorp FITB 4/16/2013 14 Elect Marsha C. Williams Management For For Fifth Third Bancorp FITB 4/16/2013 15 Ratification of Auditor Management For For Fifth Third Bancorp FITB 4/16/2013 16 Advisory Vote on Executive Compensation Management For For Fifth Third Bancorp FITB 4/16/2013 17 Frequency of Advisory Vote on Executive Compensation Management 1 Year For First Trust/Aberdeen Emerging Opportunity Fund FEO 33731L100 4/17/2013 Elect James A. Bowen Management For For First Trust/Aberdeen Emerging Opportunity Fund FEO 33731L100 4/17/2013 Elect Niel B. Nielson Management For For Franklin Resources, Inc. BEN 3/13/2013 1 Elect Samuel H. Armacost Management For For Franklin Resources, Inc. BEN 3/13/2013 2 Elect Peter K. Barker Management For For Franklin Resources, Inc. BEN 3/13/2013 3 Elect Charles Crocker Management For For Franklin Resources, Inc. BEN 3/13/2013 4 Elect Charles B. Johnson Management For For Franklin Resources, Inc. BEN 3/13/2013 5 Elect Gregory E. Johnson Management For For Franklin Resources, Inc. BEN 3/13/2013 6 Elect Rupert H. Johnson, Jr. Management For For Franklin Resources, Inc. BEN 3/13/2013 7 Elect Mark C. Pigott Management For For Franklin Resources, Inc. BEN 3/13/2013 8 Elect Chutta Ratnathicam Management For For Franklin Resources, Inc. BEN 3/13/2013 9 Elect Laura Stein Management For For Franklin Resources, Inc. BEN 3/13/2013 10 Elect Anne M. Tatlock Management For For Franklin Resources, Inc. BEN 3/13/2013 11 Elect Geoffrey Y. Yang Management For For Franklin Resources, Inc. BEN 3/13/2013 12 Ratification of Auditor Management For For Franklin Resources, Inc. BEN 3/13/2013 13 Shareholder Proposal Regarding Genocide-Free Investing Shareholder Against For Gap, Inc. (The) GPS 5/21/2013 1 Elect Adrian D.P. Bellamy Management For For Gap, Inc. (The) GPS 5/21/2013 2 Elect Domenico De Sole Management For For Gap, Inc. (The) GPS 5/21/2013 3 Elect Robert J. Fisher Management For For Gap, Inc. (The) GPS 5/21/2013 4 Elect William S. Fisher Management For For Gap, Inc. (The) GPS 5/21/2013 5 Elect Isabella D. Goren Management For For Gap, Inc. (The) GPS 5/21/2013 6 Elect Bob L. Martin Management For For Gap, Inc. (The) GPS 5/21/2013 7 Elect Jorge P. Montoya Management For For Gap, Inc. (The) GPS 5/21/2013 8 Elect Glenn K. Murphy Management For For Gap, Inc. (The) GPS 5/21/2013 9 Elect Mayo A. Shattuck III Management For For Gap, Inc. (The) GPS 5/21/2013 10 Elect Katherine Tsang Management For For Gap, Inc. (The) GPS 5/21/2013 11 Ratification of Auditor Management For For Gap, Inc. (The) GPS 5/21/2013 12 Advisory Vote on Executive Compensation Management For For General American Investors Co., Inc. GAM 4/10/2013 Elect Rodney B. Berens Management For Against General American Investors Co., Inc. GAM 4/10/2013 Elect Lewis B. Cullman Management For Against General American Investors Co., Inc. GAM 4/10/2013 Elect Spencer Davidson Management For For General American Investors Co., Inc. GAM 4/10/2013 Elect Gerald M. Edelman Management For For General American Investors Co., Inc. GAM 4/10/2013 Elect John D. Gordan, III Management For For General American Investors Co., Inc. GAM 4/10/2013 Elect Betsy F. Gotbaum Management For For General American Investors Co., Inc. GAM 4/10/2013 Elect Sidney R. Knafel Management For For General American Investors Co., Inc. GAM 4/10/2013 Elect Daniel M. Neidich Management For Against General American Investors Co., Inc. GAM 4/10/2013 Elect Jeffrey W. Priest Management For For General American Investors Co., Inc. GAM 4/10/2013 2 Ratification of Auditor Management For For General Electric Co. GE 4/24/2013 1 Elect W. Geoffrey Beattie Management For For General Electric Co. GE 4/24/2013 2 Elect John J. Brennan Management For For General Electric Co. GE 4/24/2013 3 Elect James I. Cash, Jr. Management For For General Electric Co. GE 4/24/2013 4 Elect Francisco D'Souza Management For For General Electric Co. GE 4/24/2013 5 Elect Marijn E. Dekkers Management For For General Electric Co. GE 4/24/2013 6 Elect Ann M. Fudge Management For For General Electric Co. GE 4/24/2013 7 Elect Susan Hockfield Management For For General Electric Co. GE 4/24/2013 8 Elect Jeffrey R. Immelt Management For For General Electric Co. GE 4/24/2013 9 Elect Andrea Jung Management For For General Electric Co. GE 4/24/2013 10 Elect Robert W. Lane Management For For General Electric Co. GE 4/24/2013 11 Elect Ralph S. Larsen Management For For General Electric Co. GE 4/24/2013 12 Elect Rochelle B. Lazarus Management For Against General Electric Co. GE 4/24/2013 13 Elect James J. Mulva Management For For General Electric Co. GE 4/24/2013 14 Elect Mary L. Schapiro Management For For General Electric Co. GE 4/24/2013 15 Elect Robert J. Swieringa Management For For General Electric Co. GE 4/24/2013 16 Elect James S. Tisch Management For For General Electric Co. GE 4/24/2013 17 Elect Douglas A. Warner III Management For For General Electric Co. GE 4/24/2013 18 Advisory Vote on Executive Compensation Management For For General Electric Co. GE 4/24/2013 19 Ratification of Auditor Management For For General Electric Co. GE 4/24/2013 20 Shareholder Proposal Regarding Cessation of All Stock Options and Bonuses Shareholder Against For General Electric Co. GE 4/24/2013 21 Shareholder Proposal Regarding Term Limits Shareholder Against For General Electric Co. GE 4/24/2013 22 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against General Electric Co. GE 4/24/2013 23 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against General Electric Co. GE 4/24/2013 24 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For General Electric Co. GE 4/24/2013 25 Shareholder Proposal Regarding Double Board Nominees Shareholder Against For Google Inc. GOOG 38259P508 6/6/2013 Elect John L. Hennessy Management For Withhold Against Google Inc. GOOG 38259P508 6/6/2013 Elect Ann Mather Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect Paul S. Otellini Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect K. Ram Shriram Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect Shirley M. Tilghman Management For For For Google Inc. GOOG 38259P508 6/6/2013 2 Ratification of Auditor Management For For For Google Inc. GOOG 38259P508 6/6/2013 3 Shareholder Proposal Regarding Lead Batteries Shareholder Against Against For Google Inc. GOOG 38259P508 6/6/2013 4 Shareholder Proposal Regarding Recapitalization Shareholder Against For Against Google Inc. GOOG 38259P508 6/6/2013 5 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Google Inc. GOOG 38259P508 6/6/2013 6 Shareholder Proposal Regarding CEO Succession Planning Shareholder Against Against For Google Inc. GOOG 38259P508 6/6/2013 Elect Larry Page Management For For Google Inc. GOOG 38259P508 6/6/2013 Elect Sergey Brin Management For For Google Inc. GOOG 38259P508 6/6/2013 Elect Eric E. Schmidt Management For For Google Inc. GOOG 38259P508 6/6/2013 Elect L. John Doerr Management For For Google Inc. GOOG 38259P508 6/6/2013 Elect Diane B. Greene Management For For Hess Corporation HES 42809H107 5/16/2013 Elect John Krenicki, Jr. Management For NA Hess Corporation HES 42809H107 5/16/2013 Elect Kevin Meyers Management For NA Hess Corporation HES 42809H107 5/16/2013 Elect Frederic Reynolds Management For NA Hess Corporation HES 42809H107 5/16/2013 Elect William Schrader Management For NA Hess Corporation HES 42809H107 5/16/2013 Elect Mark Williams Management For NA Hess Corporation HES 42809H107 5/16/2013 2 Ratification of Auditor Management For NA Hess Corporation HES 42809H107 5/16/2013 3 Advisory Vote on Executive Compensation Management For NA Hess Corporation HES 42809H107 5/16/2013 4 Repeal of Classified Board Management For NA Hess Corporation HES 42809H107 5/16/2013 5 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against NA Hess Corporation HES 42809H107 5/16/2013 6 Shareholder Proposal Regarding Simple Majority Vote Shareholder Against NA Hess Corporation HES 42809H107 5/16/2013 7 Shareholder Proposal Regarding Report on Political Spending Shareholder Against NA Hess Corporation HES 42809H107 5/16/2013 8 Shareholder Proposal Regarding Bylaw Amendments Shareholder Against NA Hess Corporation HES 42809H107 5/16/2013 Elect Rodney Chase Management Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 Elect Harvey Golub Management Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 Elect Karl Kurz Management Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 Elect David McManus Management Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 Elect Marshall Smith Management Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 2 Ratification of Auditor Management Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 3 Advisory Vote on Executive Compensation Management Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 4 Repeal of Classified Board Management Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 5 Shareholder Proposal Regarding Independent Board Chairman Shareholder Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 6 Shareholder Proposal Regarding Simple Majority Vote Shareholder Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 7 Shareholder Proposal Regarding Report on Political Spending Shareholder Do Not Vote Against Hess Corporation HES 42809H107 5/16/2013 8 Shareholder Proposal Regarding Bylaw Amendments Shareholder Do Not Vote Against Home Depot, Inc. HD 5/23/2013 1 Elect F. Duane Ackerman Management For For Home Depot, Inc. HD 5/23/2013 2 Elect Francis S. Blake Management For For Home Depot, Inc. HD 5/23/2013 3 Elect Ari Bousbib Management For For Home Depot, Inc. HD 5/23/2013 4 Elect Gregory D. Brenneman Management For For Home Depot, Inc. HD 5/23/2013 5 Elect J. Frank Brown Management For For Home Depot, Inc. HD 5/23/2013 6 Elect Albert P. Carey Management For For Home Depot, Inc. HD 5/23/2013 7 Elect Armando M. Codina Management For Against Home Depot, Inc. HD 5/23/2013 8 Elect Bonnie G. Hill Management For For Home Depot, Inc. HD 5/23/2013 9 Elect Karen Katen Management For For Home Depot, Inc. HD 5/23/2013 10 Elect Mark Vadon Management For For Home Depot, Inc. HD 5/23/2013 11 Ratification of Auditor Management For For Home Depot, Inc. HD 5/23/2013 12 Advisory Vote on Executive Compensation Management For For Home Depot, Inc. HD 5/23/2013 13 Approval of the Material Terms under the Management Incentive Plan Management For For Home Depot, Inc. HD 5/23/2013 14 Amendment to the 2005 Omnibus Stock Incentive Plan Management For For Home Depot, Inc. HD 5/23/2013 15 Shareholder Proposal Regarding Employment Diversity Report Shareholder Against For Home Depot, Inc. HD 5/23/2013 16 Shareholder Proposal Regarding Stormwater Management Policy Shareholder Against For Honeywell International, Inc. HON 4/22/2013 1 Elect Gordon M. Bethune Management For For Honeywell International, Inc. HON 4/22/2013 2 Elect Kevin Burke Management For For Honeywell International, Inc. HON 4/22/2013 3 Elect Jaime Chico Pardo Management For For Honeywell International, Inc. HON 4/22/2013 4 Elect David M. Cote Management For For Honeywell International, Inc. HON 4/22/2013 5 Elect D. Scott Davis Management For For Honeywell International, Inc. HON 4/22/2013 6 Elect Linnet F. Deily Management For Against Honeywell International, Inc. HON 4/22/2013 7 Elect Judd Gregg Management For For Honeywell International, Inc. HON 4/22/2013 8 Elect Lord Clive Hollick Management For For Honeywell International, Inc. HON 4/22/2013 9 Elect Grace D. Lieblein Management For For Honeywell International, Inc. HON 4/22/2013 10 Elect George Paz Management For For Honeywell International, Inc. HON 4/22/2013 11 Elect Bradley T. Sheares Management For For Honeywell International, Inc. HON 4/22/2013 12 Elect Robin L. Washington Management For For Honeywell International, Inc. HON 4/22/2013 13 Ratification of Auditor Management For For Honeywell International, Inc. HON 4/22/2013 14 Advisory Vote on Executive Compensation Management For For Honeywell International, Inc. HON 4/22/2013 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Honeywell International, Inc. HON 4/22/2013 16 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against Honeywell International, Inc. HON 4/22/2013 17 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against Illinois Tool Works, Inc. ITW 5/3/2013 1 Elect Daniel J. Brutto Management For For Illinois Tool Works, Inc. ITW 5/3/2013 2 Elect Susan Crown Management For For Illinois Tool Works, Inc. ITW 5/3/2013 3 Elect Don H. Davis, Jr. Management For For Illinois Tool Works, Inc. ITW 5/3/2013 4 Elect James W. Griffith Management For For Illinois Tool Works, Inc. ITW 5/3/2013 5 Elect Robert C. McCormack Management For For Illinois Tool Works, Inc. ITW 5/3/2013 6 Elect Robert S. Morrison Management For For Illinois Tool Works, Inc. ITW 5/3/2013 7 Elect E. Scott Santi Management For For Illinois Tool Works, Inc. ITW 5/3/2013 8 Elect James A. Skinner Management For For Illinois Tool Works, Inc. ITW 5/3/2013 9 Elect David B. Smith, Jr. Management For For Illinois Tool Works, Inc. ITW 5/3/2013 10 Elect Pamela B. Strobel Management For For Illinois Tool Works, Inc. ITW 5/3/2013 11 Elect Kevin M. Warren Management For For Illinois Tool Works, Inc. ITW 5/3/2013 12 Elect Anré D. Williams Management For For Illinois Tool Works, Inc. ITW 5/3/2013 13 Ratification of Auditor Management For For Illinois Tool Works, Inc. ITW 5/3/2013 14 Advisory Vote on Executive Compensation Management For For Illinois Tool Works, Inc. ITW 5/3/2013 15 Shareholder Proposal Regarding Simple Majority Vote Shareholder Against Against India Fund Inc. IFN 5/17/2013 Elect J. Marc Hardy Management For For India Fund Inc. IFN 5/17/2013 Elect Hugh Young Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 7/5/2012 Elect Colleen Baldwin Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 7/5/2012 Elect John Boyer Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 7/5/2012 Elect Patricia Chadwick Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 12/20/2012 1 Approval of a New Sub-Advisory Agreement Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 1 Approval of a New Investment Advisory Agreement Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 2 Approval of a New Sub-Advisory Agreement Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 3 Approval of a New Sub-Advisory Agreement Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect John V. Boyer Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect Patricia W. Chadwick Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect Albert E. DePrince, Jr. Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect Martin J. Gavin Management For For ING Global Advantage and Premium Opportunity Fund IGA 44982N109 6/6/2013 Elect Sheryl K. Pressler Management For For International Business Machines Corp. IBM 4/30/2013 1 Elect Alain J. P. Belda Management For Against International Business Machines Corp. IBM 4/30/2013 2 Elect William R. Brody Management For For International Business Machines Corp. IBM 4/30/2013 3 Elect Kenneth I. Chenault Management For For International Business Machines Corp. IBM 4/30/2013 4 Elect Michael L. Eskew Management For Against International Business Machines Corp. IBM 4/30/2013 5 Elect David N. Farr Management For For International Business Machines Corp. IBM 4/30/2013 6 Elect Shirley A. Jackson Management For For International Business Machines Corp. IBM 4/30/2013 7 Elect Andrew N. Liveris Management For Against International Business Machines Corp. IBM 4/30/2013 8 Elect W. James McNerney, Jr. Management For For International Business Machines Corp. IBM 4/30/2013 9 Elect James W. Owens Management For For International Business Machines Corp. IBM 4/30/2013 10 Elect Virginia M. Rometty Management For For International Business Machines Corp. IBM 4/30/2013 11 Elect Joan E. Spero Management For For International Business Machines Corp. IBM 4/30/2013 12 Elect Sidney Taurel Management For For International Business Machines Corp. IBM 4/30/2013 13 Elect Lorenzo H Zambrano Management For Against International Business Machines Corp. IBM 4/30/2013 14 Ratification of Auditor Management For For International Business Machines Corp. IBM 4/30/2013 15 Advisory Vote on Executive Compensation Management For For International Business Machines Corp. IBM 4/30/2013 16 Shareholder Proposal Regarding Lobbying Report Shareholder Against For International Business Machines Corp. IBM 4/30/2013 17 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against International Business Machines Corp. IBM 4/30/2013 18 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against International Business Machines Corp. IBM 4/30/2013 19 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For International Paper Co. IP 5/13/2013 1 Elect David J. Bronczek Management For For International Paper Co. IP 5/13/2013 2 Elect Ahmet C. Dördüncü Management For For International Paper Co. IP 5/13/2013 3 Elect John V. Faraci Management For For International Paper Co. IP 5/13/2013 4 Elect Ilene S. Gordon Management For For International Paper Co. IP 5/13/2013 5 Elect Stacey J. Mobley Management For For International Paper Co. IP 5/13/2013 6 Elect Joan E. Spero Management For For International Paper Co. IP 5/13/2013 7 Elect John L. Townsend, III Management For For International Paper Co. IP 5/13/2013 8 Elect John F. Turner Management For For International Paper Co. IP 5/13/2013 9 Elect William G. Walter Management For For International Paper Co. IP 5/13/2013 10 Elect J. Steven Whisler Management For For International Paper Co. IP 5/13/2013 11 Ratification of Auditor Management For For International Paper Co. IP 5/13/2013 12 Right to Act by Written Consent Management For For International Paper Co. IP 5/13/2013 13 Advisory Vote on Executive Compensation Management For For International Paper Co. IP 5/13/2013 14 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For Japan Smaller Capitalization Fund Inc. JOF 47109U104 12/4/2012 Elect Rodney Buck Management For For Japan Smaller Capitalization Fund Inc. JOF 47109U104 12/4/2012 Elect David Chemidlin Management For For Johnson & Johnson JNJ 4/25/2013 1 Elect Mary Sue Coleman Management For For Johnson & Johnson JNJ 4/25/2013 2 Elect James G. Cullen Management For For Johnson & Johnson JNJ 4/25/2013 3 Elect Ian E.L. Davis Management For For Johnson & Johnson JNJ 4/25/2013 4 Elect Alex Gorsky Management For For Johnson & Johnson JNJ 4/25/2013 5 Elect Michael M. E. Johns Management For For Johnson & Johnson JNJ 4/25/2013 6 Elect Susan L. Lindquist Management For For Johnson & Johnson JNJ 4/25/2013 7 Elect Anne M. Mulcahy Management For Against Johnson & Johnson JNJ 4/25/2013 8 Elect Leo F. Mullin Management For For Johnson & Johnson JNJ 4/25/2013 9 Elect William D. Perez Management For For Johnson & Johnson JNJ 4/25/2013 10 Elect Charles Prince Management For Against Johnson & Johnson JNJ 4/25/2013 11 Elect A. Eugene Washington Management For For Johnson & Johnson JNJ 4/25/2013 12 Elect Ronald A. Williams Management For For Johnson & Johnson JNJ 4/25/2013 13 Advisory Vote on Executive Compensation Management For For Johnson & Johnson JNJ 4/25/2013 14 Ratification of Auditor Management For For Johnson & Johnson JNJ 4/25/2013 15 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For Johnson & Johnson JNJ 4/25/2013 16 Shareholder Proposal Regarding Political Contributions and Corporate Values Report Shareholder Against For Johnson & Johnson JNJ 4/25/2013 17 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 1 Elect James A. Bell Management For Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 2 Elect Crandall C. Bowles Management For Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 3 Elect Stephen B. Burke Management For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 4 Elect David M. Cote Management For Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 5 Elect James S. Crown Management For Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 6 Elect James Dimon Management For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 7 Elect Timothy P. Flynn Management For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 8 Elect Ellen V. Futter Management For Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 9 Elect Laban P. Jackson, Jr. Management For Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 10 Elect Lee R. Raymond Management For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 11 Elect William C. Weldon Management For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 12 Ratification of Auditor Management For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 13 Advisory Vote on Executive Compensation Management For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 14 Allow Shareholders to Act by Written Consent Management For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 15 Key Executive Performance Plan Management For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 16 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 17 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 18 Shareholder Proposal Regarding Genocide-Free Investing Shareholder Against For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 19 Shareholder Proposal Regarding Lobbying Report Shareholder Against For Kimberly-Clark Corp. KMB 5/2/2013 1 Elect John R. Alm Management For For Kimberly-Clark Corp. KMB 5/2/2013 2 Elect John F. Bergstrom Management For For Kimberly-Clark Corp. KMB 5/2/2013 3 Elect Abelardo E. Bru Management For For Kimberly-Clark Corp. KMB 5/2/2013 4 Elect Robert W. Decherd Management For For Kimberly-Clark Corp. KMB 5/2/2013 5 Elect Thomas J. Falk Management For For Kimberly-Clark Corp. KMB 5/2/2013 6 Elect Fabian T. Garcia Management For For Kimberly-Clark Corp. KMB 5/2/2013 7 Elect Mae C. Jemison Management For For Kimberly-Clark Corp. KMB 5/2/2013 8 Elect James M. Jenness Management For For Kimberly-Clark Corp. KMB 5/2/2013 9 Elect Nancy J. Karch Management For For Kimberly-Clark Corp. KMB 5/2/2013 10 Elect Ian C. Read Management For For Kimberly-Clark Corp. KMB 5/2/2013 11 Elect Linda Johnson Rice Management For For Kimberly-Clark Corp. KMB 5/2/2013 12 Elect Marc J. Shapiro Management For For Kimberly-Clark Corp. KMB 5/2/2013 13 Ratification of Auditor Management For For Kimberly-Clark Corp. KMB 5/2/2013 14 Advisory Vote on Executive Compensation Management For For Kraft Foods Group, Inc. KRFT 50076Q106 5/22/2013 1 Elect Abelardo E. Bru Management For For Kraft Foods Group, Inc. KRFT 50076Q106 5/22/2013 2 Elect Jeanne P. Jackson Management For For Kraft Foods Group, Inc. KRFT 50076Q106 5/22/2013 3 Elect E. Follin Smith Management For For Kraft Foods Group, Inc. KRFT 50076Q106 5/22/2013 4 Advisory Vote on Executive Compensation Management For For Kraft Foods Group, Inc. KRFT 50076Q106 5/22/2013 5 Frequency of Advisory Vote on Executive Compensation Management 1 Year For Kraft Foods Group, Inc. KRFT 50076Q106 5/22/2013 6 Reapproval of the 2012 Performance Incentive Plan Management For For Kraft Foods Group, Inc. KRFT 50076Q106 5/22/2013 7 Ratification of Auditor Management For For Kraft Foods Group, Inc. KRFT 50076Q106 5/22/2013 8 Shareholder Proposal Regarding Genetically Modified Organisms Shareholder Against For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 Elect Thomas Brock Management For For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 Elect John Neuhauser Management For For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 Elect Edmund J. Burke Management For For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 2 Shareholder Proposal Regarding Self-Tender Offer Shareholder Against For Lockheed Martin Corp. LMT 4/25/2013 1 Elect Nolan D. Archibald Management For For Lockheed Martin Corp. LMT 4/25/2013 2 Elect Rosalind G. Brewer Management For Against Lockheed Martin Corp. LMT 4/25/2013 3 Elect David B. Burritt Management For Against Lockheed Martin Corp. LMT 4/25/2013 4 Elect James O. Ellis, Jr. Management For For Lockheed Martin Corp. LMT 4/25/2013 5 Elect Thomas J. Falk Management For For Lockheed Martin Corp. LMT 4/25/2013 6 Elect Marillyn A. Hewson Management For For Lockheed Martin Corp. LMT 4/25/2013 7 Elect Gwendolyn S. King Management For For Lockheed Martin Corp. LMT 4/25/2013 8 Elect James M. Loy Management For Against Lockheed Martin Corp. LMT 4/25/2013 9 Elect Douglas H. McCorkindale Management For Against Lockheed Martin Corp. LMT 4/25/2013 10 Elect Joseph W. Ralston Management For Against Lockheed Martin Corp. LMT 4/25/2013 11 Elect Anne L. Stevens Management For Against Lockheed Martin Corp. LMT 4/25/2013 12 Elect Robert J. Stevens Management For For Lockheed Martin Corp. LMT 4/25/2013 13 Ratification of Auditor Management For For Lockheed Martin Corp. LMT 4/25/2013 14 Advisory Vote on Executive Compensation Management For Against Lockheed Martin Corp. LMT 4/25/2013 15 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against Lockheed Martin Corp. LMT 4/25/2013 16 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Lockheed Martin Corp. LMT 4/25/2013 17 Shareholder Proposal Regarding Lobbying Report Shareholder Against For Lowe's Companies, Inc. LOW 5/31/2013 Elect Raul Alvarez Management For For Lowe's Companies, Inc. LOW 5/31/2013 Elect David W. Bernauer Management For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Leonard L. Berry Management For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Peter C. Browning Management For Against Lowe's Companies, Inc. LOW 5/31/2013 Elect Richard W. Dreiling Management For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Dawn E. Hudson Management For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Robert L. Johnson Management For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Marshall O. Larsen Management For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Richard K. Lochridge Management For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Robert A. Niblock Management For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Eric C. Wiseman Management For For Lowe's Companies, Inc. LOW 5/31/2013 2 Ratification of Auditor Management For For Lowe's Companies, Inc. LOW 5/31/2013 3 Advisory Vote on Executive Compensation Management For For Lowe's Companies, Inc. LOW 5/31/2013 4 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For Macy`s Inc. M 55616P104 5/17/2013 1 Elect Stephen F. Bollenbach Management For For Macy`s Inc. M 55616P104 5/17/2013 2 Elect Deirdre P. Connelly Management For For Macy`s Inc. M 55616P104 5/17/2013 3 Elect Meyer Feldberg Management For For Macy`s Inc. M 55616P104 5/17/2013 4 Elect Sara Levinson Management For For Macy`s Inc. M 55616P104 5/17/2013 5 Elect Terry J. Lundgren Management For For Macy`s Inc. M 55616P104 5/17/2013 6 Elect Joseph Neubauer Management For Against Macy`s Inc. M 55616P104 5/17/2013 7 Elect Joyce M. Roché Management For For Macy`s Inc. M 55616P104 5/17/2013 8 Elect Paul C. Varga Management For For Macy`s Inc. M 55616P104 5/17/2013 9 Elect Craig E. Weatherup Management For For Macy`s Inc. M 55616P104 5/17/2013 10 Elect Marna C. Whittington Management For For Macy`s Inc. M 55616P104 5/17/2013 11 Ratification of Auditor Management For For Macy`s Inc. M 55616P104 5/17/2013 12 Advisory Vote on Executive Compensation Management For For Marathon Oil Corporation MRO 4/24/2013 1 Elect Gregory H. Boyce Management For For Marathon Oil Corporation MRO 4/24/2013 2 Elect Pierre R. Brondeau Management For For Marathon Oil Corporation MRO 4/24/2013 3 Elect Clarence P. Cazalot, Jr. Management For For Marathon Oil Corporation MRO 4/24/2013 4 Elect Linda Z. Cook Management For For Marathon Oil Corporation MRO 4/24/2013 5 Elect Shirley A. Jackson Management For For Marathon Oil Corporation MRO 4/24/2013 6 Elect Philip Lader Management For For Marathon Oil Corporation MRO 4/24/2013 7 Elect Michael E.J. Phelps Management For For Marathon Oil Corporation MRO 4/24/2013 8 Elect Dennis H. Reilley Management For For Marathon Oil Corporation MRO 4/24/2013 9 Ratification of Auditor Management For For Marathon Oil Corporation MRO 4/24/2013 10 Advisory Vote on Executive Compensation Management For For Marathon Oil Corporation MRO 4/24/2013 11 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against Marsh & McLennan Companies, Inc. MMC 5/16/2013 1 Elect Zachary W. Carter Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 2 Elect Óscar Fanjul Martín Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 3 Elect Daniel S. Glaser Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 4 Elect H. Edward Hanway Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 5 Elect Ian Lang Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 6 Elect Elaine La Roche Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 7 Elect Steven A. Mills Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 8 Elect Bruce P. Nolop Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 9 Elect Marc D. Oken Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 10 Elect Morton O. Schapiro Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 11 Elect Adele S. Simmons Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 12 Elect Lloyd M. Yates Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 13 Elect R. David Yost Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 14 Advisory Vote on Executive Compensation Management For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 15 Ratification of Auditor Management For For McDonald's Corp. MCD 5/23/2013 1 Elect Walter E. Massey Management For For McDonald's Corp. MCD 5/23/2013 2 Elect John W. Rogers, Jr. Management For For McDonald's Corp. MCD 5/23/2013 3 Elect Roger W. Stone Management For For McDonald's Corp. MCD 5/23/2013 4 Elect Miles D. White Management For For McDonald's Corp. MCD 5/23/2013 5 Advisory Vote on Executive Compensation Management For For McDonald's Corp. MCD 5/23/2013 6 Ratification of Auditor Management For For McDonald's Corp. MCD 5/23/2013 7 Shareholder Proposal Regarding Report on Ratio Between CEO and Employee Pay Shareholder Against For McDonald's Corp. MCD 5/23/2013 8 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For McDonald's Corp. MCD 5/23/2013 9 Shareholder Proposal Regarding Review of Human Rights Policies Shareholder Against For McDonald's Corp. MCD 5/23/2013 10 Shareholder Proposal Regarding Report on Childhood Obesity Shareholder Against For McKesson Corporation MCK 58155Q103 7/25/2012 1 Elect Andy Bryant Management For For McKesson Corporation MCK 58155Q103 7/25/2012 2 Elect Wayne Budd Management For For McKesson Corporation MCK 58155Q103 7/25/2012 3 Elect John Hammergren Management For For McKesson Corporation MCK 58155Q103 7/25/2012 4 Elect Alton Irby III Management For For McKesson Corporation MCK 58155Q103 7/25/2012 5 Elect M. Christine Jacobs Management For For McKesson Corporation MCK 58155Q103 7/25/2012 6 Elect Marie Knowles Management For For McKesson Corporation MCK 58155Q103 7/25/2012 7 Elect David Lawrence Management For For McKesson Corporation MCK 58155Q103 7/25/2012 8 Elect Edward Mueller Management For For McKesson Corporation MCK 58155Q103 7/25/2012 9 Elect Jane Shaw Management For For McKesson Corporation MCK 58155Q103 7/25/2012 10 Ratification of Auditor Management For For McKesson Corporation MCK 58155Q103 7/25/2012 11 Advisory Vote on Executive Compensation Management For For McKesson Corporation MCK 58155Q103 7/25/2012 12 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against McKesson Corporation MCK 58155Q103 7/25/2012 13 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against McKesson Corporation MCK 58155Q103 7/25/2012 14 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For McKesson Corporation MCK 58155Q103 7/25/2012 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against Merck & Co., Inc. MRK 58933Y105 5/28/2013 1 Elect Leslie A. Brun Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 2 Elect Thomas R. Cech Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 3 Elect Kenneth C. Frazier Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 4 Elect Thomas H. Glocer Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 5 Elect William B. Harrison, Jr. Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 6 Elect C. Robert Kidder Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 7 Elect Rochelle B. Lazarus Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 8 Elect Carlos E. Represas Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 9 Elect Patricia F. Russo Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 10 Elect Craig B. Thompson Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 11 Elect Wendell P. Weeks Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 12 Elect Peter C. Wendell Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 13 Ratification of Auditor Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 14 Advisory Vote on Executive Compensation Management For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 15 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against Merck & Co., Inc. MRK 58933Y105 5/28/2013 16 Shareholder Proposal Regarding Right to Call a Special Meeting Shareholder Against For Merck & Co., Inc. MRK 58933Y105 5/28/2013 17 Shareholder Proposal Regarding Political and Charitable Contributions Report Shareholder Against For Merck & Co., Inc. MRK 58933Y105 5/28/2013 18 Shareholder Proposal Regarding Report on Public Policy Advocacy Shareholder Against For MetLife Inc. MET 59156R108 4/23/2013 1 Elect R. Glenn Hubbard Management For For MetLife Inc. MET 59156R108 4/23/2013 2 Elect Steven A. Kandarian Management For For MetLife Inc. MET 59156R108 4/23/2013 3 Elect John M. Keane Management For For MetLife Inc. MET 59156R108 4/23/2013 4 Elect Alfred F. Kelly, Jr. Management For For MetLife Inc. MET 59156R108 4/23/2013 5 Elect James M. Kilts Management For For MetLife Inc. MET 59156R108 4/23/2013 6 Elect Catherine R. Kinney Management For For MetLife Inc. MET 59156R108 4/23/2013 7 Elect Hugh B. Price Management For For MetLife Inc. MET 59156R108 4/23/2013 8 Elect Kenton J. Sicchitano Management For For MetLife Inc. MET 59156R108 4/23/2013 9 Ratification of Auditor Management For For MetLife Inc. MET 59156R108 4/23/2013 10 Advisory Vote on Executive Compensation Management For For Microsoft Corporation MSFT 11/28/2012 1 Elect Steven Ballmer Management For For Microsoft Corporation MSFT 11/28/2012 2 Elect Dina Dublon Management For For Microsoft Corporation MSFT 11/28/2012 3 Elect William Gates III Management For For Microsoft Corporation MSFT 11/28/2012 4 Elect Maria Klawe Management For For Microsoft Corporation MSFT 11/28/2012 5 Elect Stephen Luczo Management For For Microsoft Corporation MSFT 11/28/2012 6 Elect David Marquardt Management For For Microsoft Corporation MSFT 11/28/2012 7 Elect Charles Noski Management For For Microsoft Corporation MSFT 11/28/2012 8 Elect Helmut Panke Management For For Microsoft Corporation MSFT 11/28/2012 9 Elect John Thompson Management For For Microsoft Corporation MSFT 11/28/2012 10 Advisory Vote on Executive Compensation Management For For Microsoft Corporation MSFT 11/28/2012 11 Amendment to the Employee Stock Purchase Plan Management For For Microsoft Corporation MSFT 11/28/2012 12 Ratification of Auditor Management For For Microsoft Corporation MSFT 11/28/2012 13 Shareholder Proposal Regarding Cumulative Voting Shareholder Against For Mondelez International Inc. MDLZ 5/21/2013 1 Elect Stephen F. Bollenbach Management For For Mondelez International Inc. MDLZ 5/21/2013 2 Elect Lewis W.K. Booth Management For For Mondelez International Inc. MDLZ 5/21/2013 3 Elect Lois D. Juliber Management For For Mondelez International Inc. MDLZ 5/21/2013 4 Elect Mark D. Ketchum Management For For Mondelez International Inc. MDLZ 5/21/2013 5 Elect Jorge S. Mesquita Management For For Mondelez International Inc. MDLZ 5/21/2013 6 Elect Fredric G. Reynolds Management For For Mondelez International Inc. MDLZ 5/21/2013 7 Elect Irene B. Rosenfeld Management For For Mondelez International Inc. MDLZ 5/21/2013 8 Elect Patrick T. Siewert Management For For Mondelez International Inc. MDLZ 5/21/2013 9 Elect Ruth J. Simmons Management For For Mondelez International Inc. MDLZ 5/21/2013 10 Elect Ratan N. Tata Management For For Mondelez International Inc. MDLZ 5/21/2013 11 Elect Jean-Francois M. L. van Boxmeer Management For For Mondelez International Inc. MDLZ 5/21/2013 12 Advisory Vote on Executive Compensation Management For Against Mondelez International Inc. MDLZ 5/21/2013 13 Ratification of Auditor Management For For Mondelez International Inc. MDLZ 5/21/2013 14 Shareholder Proposal Regarding Extended Producer Responsibility Shareholder Against For Mondelez International Inc. MDLZ 5/21/2013 15 Shareholder Proposal Regarding Gender Equality in the Supply Chain Shareholder Against For National Oilwell Varco Inc. NOV 5/22/2013 1 Elect Merrill A. Miller, Jr. Management For For National Oilwell Varco Inc. NOV 5/22/2013 2 Elect Greg L. Armstrong Management For For National Oilwell Varco Inc. NOV 5/22/2013 3 Elect Ben A. Guill Management For For National Oilwell Varco Inc. NOV 5/22/2013 4 Elect David D. Harrison Management For For National Oilwell Varco Inc. NOV 5/22/2013 5 Elect Roger L. Jarvis Management For For National Oilwell Varco Inc. NOV 5/22/2013 6 Elect Eric L. Mattson Management For For National Oilwell Varco Inc. NOV 5/22/2013 7 Ratification of Auditor Management For For National Oilwell Varco Inc. NOV 5/22/2013 8 Advisory Vote on Executive Compensation Management For For National Oilwell Varco Inc. NOV 5/22/2013 9 Amendment to the Long-Term Incentive Plan Management For For National Oilwell Varco Inc. NOV 5/22/2013 10 Approval of the Annual Cash Incentive Plan Management For For Neuberger Berman Real Estate Securities Income Fund Inc. NRO 64190A103 7/25/2012 Elect Faith Colish Management For For Neuberger Berman Real Estate Securities Income Fund Inc. NRO 64190A103 7/25/2012 Elect Robert Conti Management For For Neuberger Berman Real Estate Securities Income Fund Inc. NRO 64190A103 7/25/2012 Elect Michael Knetter Management For For Neuberger Berman Real Estate Securities Income Fund Inc. NRO 64190A103 7/25/2012 Elect Peter Trapp Management For For News Corp. NWSA 65248E203 10/16/2012 1 Elect José Mariá Aznar Management For For News Corp. NWSA 65248E203 10/16/2012 2 Elect Natalie Bancroft Management For Against News Corp. NWSA 65248E203 10/16/2012 3 Elect Peter Barnes Management For For News Corp. NWSA 65248E203 10/16/2012 4 Elect James Breyer Management For For News Corp. NWSA 65248E203 10/16/2012 5 Elect Chase Carey Management For For News Corp. NWSA 65248E203 10/16/2012 6 Elect Elaine Chao Management For For News Corp. NWSA 65248E203 10/16/2012 7 Elect David DeVoe Management For Against News Corp. NWSA 65248E203 10/16/2012 8 Elect Viet Dinh Management For For News Corp. NWSA 65248E203 10/16/2012 9 Elect Roderick Eddington Management For Against News Corp. NWSA 65248E203 10/16/2012 10 Elect Joel Klein Management For For News Corp. NWSA 65248E203 10/16/2012 11 Elect James Murdoch Management For Against News Corp. NWSA 65248E203 10/16/2012 12 Elect K. Rupert Murdoch Management For For News Corp. NWSA 65248E203 10/16/2012 13 Elect Lachlan Murdoch Management For Against News Corp. NWSA 65248E203 10/16/2012 14 Elect Alvaro Uribe Management For For News Corp. NWSA 65248E203 10/16/2012 15 Ratification of Auditor Management For For News Corp. NWSA 65248E203 10/16/2012 16 Advisory Vote on Executive Compensation Management For Against News Corp. NWSA 65248E203 10/16/2012 17 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against News Corp. NWSA 65248E203 10/16/2012 18 Shareholder Proposal Regarding Simple Majority Vote Shareholder Against Against News Corp. NWSA 65248E203 10/16/2012 19 Shareholder Proposal Regarding Recapitalization Shareholder Against Against News Corp. NWSA 65248E203 10/16/2012 20 Please vote FOR if Stock is Owned of Record or Beneficially by a U.S. Stockholder, Or vote AGAINST if Such Stock is Owned of Record or Beneficially by a Non-U.S. Stockholder Management NA News Corp. NWSA 65248E203 6/11/2013 1 Certificate Amendment Regarding Separation Transactions Management For For News Corp. NWSA 65248E203 6/11/2013 2 Certificate Amendment Regarding Non-Cash Distributions Management For For News Corp. NWSA 65248E203 6/11/2013 3 Company Name Change Management For For News Corp. NWSA 65248E203 6/11/2013 4 Resident Status Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 2 Elect Robert M. Beall II Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 3 Elect James L. Camaren Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 4 Elect Kenneth B. Dunn Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 5 Elect Lewis Hay, III Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 6 Elect Toni Jennings Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 7 Elect James L. Robo Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 8 Elect Rudy E. Schupp Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 9 Elect John L. Skolds Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 10 Elect William H. Swanson Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 11 Elect Michael H. Thaman Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 12 Elect Hansel E. Tookes II Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 13 Ratification of Auditor Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 14 Approval of the Material Terms under the 2013 Executive Annual Incentive Plan Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 15 Advisory Vote on Executive Compensation Management For For NextEra Energy Inc. NEE 65339F101 5/23/2013 16 Shareholder Regarding Nuclear Fuel Storage and Safety Shareholder Against For NextEra Energy Inc. NEE 65339F101 5/23/2013 1 Elect Sherry S. Barrat Management For For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect William Hunter Management For For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect Judith Stockdale Management For For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect Carole Stone Management For For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect Virginia Stringer Management For For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect William Hunter Management For For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect Judith Stockdale Management For For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect Carole Stone Management For For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect Virginia Stringer Management For For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect William Hunter Management For For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect Judith Stockdale Management For For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect Carole Stone Management For For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect Virginia Stringer Management For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Jeffrey Berg Management For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect H. Raymond Bingham Management For Against Oracle Corp. ORCL 68389X105 11/7/2012 Elect Michael Boskin Management For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Safra Catz Management For Against Oracle Corp. ORCL 68389X105 11/7/2012 Elect Bruce Chizen Management For Against Oracle Corp. ORCL 68389X105 11/7/2012 Elect George Conrades Management For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Lawrence Ellison Management For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Hector Garcia-Molina Management For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Jeffrey Henley Management For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Mark Hurd Management For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Donald Lucas Management For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Naomi Seligman Management For For Oracle Corp. ORCL 68389X105 11/7/2012 2 Advisory Vote on Executive Compensation Management For Against Oracle Corp. ORCL 68389X105 11/7/2012 3 Amendment to the 1993 Directors' Stock Plan Management For Against Oracle Corp. ORCL 68389X105 11/7/2012 4 Ratification of Auditor Management For For Oracle Corp. ORCL 68389X105 11/7/2012 5 Shareholder Proposal Regarding the Use of Multiple Metrics for Executive Performance Measures Shareholder Against Against Oracle Corp. ORCL 68389X105 11/7/2012 6 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Oracle Corp. ORCL 68389X105 11/7/2012 7 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For Oracle Corp. ORCL 68389X105 11/7/2012 8 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against Pfizer Inc. PFE 4/25/2013 1 Elect Dennis A. Ausiello Management For For Pfizer Inc. PFE 4/25/2013 2 Elect M. Anthony Burns Management For For Pfizer Inc. PFE 4/25/2013 3 Elect W. Don Cornwell Management For For Pfizer Inc. PFE 4/25/2013 4 Elect Frances D. Fergusson Management For For Pfizer Inc. PFE 4/25/2013 5 Elect William H. Gray, III Management For For Pfizer Inc. PFE 4/25/2013 6 Elect Helen H. Hobbs Management For For Pfizer Inc. PFE 4/25/2013 7 Elect Constance J. Horner Management For For Pfizer Inc. PFE 4/25/2013 8 Elect James M. Kilts Management For For Pfizer Inc. PFE 4/25/2013 9 Elect George A. Lorch Management For For Pfizer Inc. PFE 4/25/2013 10 Elect Suzanne Nora Johnson Management For For Pfizer Inc. PFE 4/25/2013 11 Elect Ian C. Read Management For For Pfizer Inc. PFE 4/25/2013 12 Elect Stephen W. Sanger Management For For Pfizer Inc. PFE 4/25/2013 13 Elect Marc Tessier-Lavigne Management For For Pfizer Inc. PFE 4/25/2013 14 Ratification of Auditor Management For For Pfizer Inc. PFE 4/25/2013 15 Advisory Vote on Executive Compensation Management For For Pfizer Inc. PFE 4/25/2013 16 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against For Pfizer Inc. PFE 4/25/2013 17 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against Philip Morris International Inc. PM 5/8/2013 1 Elect Harold Brown Management For For Philip Morris International Inc. PM 5/8/2013 2 Elect Mathis Cabiallavetta Management For For Philip Morris International Inc. PM 5/8/2013 3 Elect Andre Calantzopoulos Management For For Philip Morris International Inc. PM 5/8/2013 4 Elect Louis Camilleri Management For For Philip Morris International Inc. PM 5/8/2013 5 Elect J. Dudley Fishburn Management For For Philip Morris International Inc. PM 5/8/2013 6 Elect Jennifer Li Management For For Philip Morris International Inc. PM 5/8/2013 7 Elect Graham Mackay Management For For Philip Morris International Inc. PM 5/8/2013 8 Elect Sergio Marchionne Management For For Philip Morris International Inc. PM 5/8/2013 9 Elect Kalpana Morparia Management For For Philip Morris International Inc. PM 5/8/2013 10 Elect Lucio Noto Management For For Philip Morris International Inc. PM 5/8/2013 11 Elect Robert Polet Management For For Philip Morris International Inc. PM 5/8/2013 12 Elect Carlos Slim Helú Management For For Philip Morris International Inc. PM 5/8/2013 13 Elect Stephen Wolf Management For For Philip Morris International Inc. PM 5/8/2013 14 Ratification of Auditor Management For For Philip Morris International Inc. PM 5/8/2013 15 Advisory Vote on Executive Compensation Management For For Phillips 66 PSX 5/8/2013 1 Elect Greg C. Garland Management For For Phillips 66 PSX 5/8/2013 2 Elect John E. Lowe Management For For Phillips 66 PSX 5/8/2013 3 Ratification of Auditor Management For Against Phillips 66 PSX 5/8/2013 4 2013 Omnibus Stock and Performance Incentive Plan Management For For Phillips 66 PSX 5/8/2013 5 Advisory Vote on Executive Compensation Management For Against Phillips 66 PSX 5/8/2013 6 Frequency of Advisory Vote on Executive Compensation Management 1 Year For QUALCOMM, Inc. QCOM 3/5/2013 1 Elect Barbara T. Alexander Management For Against QUALCOMM, Inc. QCOM 3/5/2013 2 Elect Donald G. Cruickshank Management For For QUALCOMM, Inc. QCOM 3/5/2013 3 Elect Raymond V. Dittamore Management For For QUALCOMM, Inc. QCOM 3/5/2013 4 Elect Susan Hockfield Management For For QUALCOMM, Inc. QCOM 3/5/2013 5 Elect Thomas W. Horton Management For For QUALCOMM, Inc. QCOM 3/5/2013 6 Elect Paul E. Jacobs Management For For QUALCOMM, Inc. QCOM 3/5/2013 7 Elect Sherry Lansing Management For For QUALCOMM, Inc. QCOM 3/5/2013 8 Elect Duane A. Nelles Management For For QUALCOMM, Inc. QCOM 3/5/2013 9 Elect Francisco Ros Management For For QUALCOMM, Inc. QCOM 3/5/2013 10 Elect Brent Scowcroft Management For For QUALCOMM, Inc. QCOM 3/5/2013 11 Elect Marc I. Stern Management For For QUALCOMM, Inc. QCOM 3/5/2013 12 Amendment to the 2006 Long-Term Incentive Plan Management For For QUALCOMM, Inc. QCOM 3/5/2013 13 Ratification of Auditor Management For For QUALCOMM, Inc. QCOM 3/5/2013 14 Advisory Vote on Executive Compensation Management For For Schlumberger Ltd. SLB 4/10/2013 1 Elect Peter L.S. Currie Management For For Schlumberger Ltd. SLB 4/10/2013 2 Elect Anthony Isaac Management For Against Schlumberger Ltd. SLB 4/10/2013 3 Elect K.V. Kamath Management For For Schlumberger Ltd. SLB 4/10/2013 4 Elect Paal Kibsgaard Management For For Schlumberger Ltd. SLB 4/10/2013 5 Elect Nikolay Kudryavtsev Management For For Schlumberger Ltd. SLB 4/10/2013 6 Elect Adrian Lajous Management For For Schlumberger Ltd. SLB 4/10/2013 7 Elect Michael E. Marks Management For For Schlumberger Ltd. SLB 4/10/2013 8 Elect Lubna Olayan Management For For Schlumberger Ltd. SLB 4/10/2013 9 Elect Leo Rafael Reif Management For For Schlumberger Ltd. SLB 4/10/2013 10 Elect Tore I. Sandvold Management For For Schlumberger Ltd. SLB 4/10/2013 11 Elect Henri Seydoux Management For For Schlumberger Ltd. SLB 4/10/2013 12 Advisory Vote on Executive Compensation Management For For Schlumberger Ltd. SLB 4/10/2013 13 Approval of Financial Statements/Dividends Management For For Schlumberger Ltd. SLB 4/10/2013 14 Ratification of Auditor Management For For Schlumberger Ltd. SLB 4/10/2013 15 2013 Omnibus Incentive Plan Management For For Schlumberger Ltd. SLB 4/10/2013 16 Amendment to the Discounted Stock Purchase Plan Management For For Sempra Energy SRE 5/9/2013 1 Elect Alan L. Boeckmann Management For Against Sempra Energy SRE 5/9/2013 2 Elect James G. Brocksmith, Jr. Management For For Sempra Energy SRE 5/9/2013 3 Elect William D. Jones Management For For Sempra Energy SRE 5/9/2013 4 Elect William G. Ouchi Management For Against Sempra Energy SRE 5/9/2013 5 Elect Debra L. Reed Management For For Sempra Energy SRE 5/9/2013 6 Elect William C. Rusnack Management For Against Sempra Energy SRE 5/9/2013 7 Elect William P. Rutledge Management For Against Sempra Energy SRE 5/9/2013 8 Elect Lynn Schenk Management For For Sempra Energy SRE 5/9/2013 9 Elect Jack T. Taylor Management For For Sempra Energy SRE 5/9/2013 10 Elect Luis M. Téllez Management For Against Sempra Energy SRE 5/9/2013 11 Elect James C. Yardley Management For For Sempra Energy SRE 5/9/2013 12 Ratification of Auditor Management For For Sempra Energy SRE 5/9/2013 13 Advisory Vote on Executive Compensation Management For Against Sempra Energy SRE 5/9/2013 14 2013 Long-Term Incentive Plan Management For For Sempra Energy SRE 5/9/2013 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Singapore Fund Inc. SGF 82929L109 6/10/2013 1 Elect David G. Harmert Management For For Singapore Fund Inc. SGF 82929L109 6/10/2013 2 Elect Rahn K. Portert Management For For Southern Company SO 5/22/2013 1 Elect Juanita Powell Baranco Management For For Southern Company SO 5/22/2013 2 Elect Jon A. Boscia Management For For Southern Company SO 5/22/2013 3 Elect Henry A. Clark III Management For For Southern Company SO 5/22/2013 4 Elect Thomas A. Fanning Management For For Southern Company SO 5/22/2013 5 Elect David J. Grain Management For For Southern Company SO 5/22/2013 6 Elect H. William Habermeyer, Jr. Management For For Southern Company SO 5/22/2013 7 Elect Veronica M. Hagen Management For For Southern Company SO 5/22/2013 8 Elect Warren A. Hood, Jr. Management For For Southern Company SO 5/22/2013 9 Elect Donald M. James Management For Against Southern Company SO 5/22/2013 10 Elect Dale E. Klein Management For For Southern Company SO 5/22/2013 11 Elect William G. Smith, Jr. Management For For Southern Company SO 5/22/2013 12 Elect Steven R. Specker Management For For Southern Company SO 5/22/2013 13 Elect E. Jenner Wood III Management For For Southern Company SO 5/22/2013 14 Ratification of Auditor Management For For Southern Company SO 5/22/2013 15 Advisory Vote on Executive Compensation Management For For Southern Company SO 5/22/2013 16 Amendment to Bylaws to Remove the Mandatory Retirement Age for Non-Employee Directors Management For For Southern Company SO 5/22/2013 17 Elimination of Certain Supermajority Vote Requirements Management For For Southern Company SO 5/22/2013 18 Reduction of Voting Thresholds in the Fair Price Provision Management For For Starbucks Corp. SBUX 3/20/2013 1 Elect Howard Schultz Management For For Starbucks Corp. SBUX 3/20/2013 2 Elect William W. Bradley Management For For Starbucks Corp. SBUX 3/20/2013 3 Elect Robert M. Gates Management For For Starbucks Corp. SBUX 3/20/2013 4 Elect Mellody Hobson Management For For Starbucks Corp. SBUX 3/20/2013 5 Elect Kevin R. Johnson Management For For Starbucks Corp. SBUX 3/20/2013 6 Elect Olden Lee Management For For Starbucks Corp. SBUX 3/20/2013 7 Elect Joshua C. Ramo Management For For Starbucks Corp. SBUX 3/20/2013 8 Elect James G. Shennan, Jr. Management For For Starbucks Corp. SBUX 3/20/2013 9 Elect Clara Shih Management For For Starbucks Corp. SBUX 3/20/2013 10 Elect Javier G. Teruel Management For For Starbucks Corp. SBUX 3/20/2013 11 Elect Myron E. Ullman III Management For For Starbucks Corp. SBUX 3/20/2013 12 Elect Craig E. Weatherup Management For For Starbucks Corp. SBUX 3/20/2013 13 Advisory Vote on Executive Compensation Management For For Starbucks Corp. SBUX 3/20/2013 14 Amendment to the 2005 Long-Term Equity Incentive Plan Management For For Starbucks Corp. SBUX 3/20/2013 15 Ratification of Auditor Management For For Starbucks Corp. SBUX 3/20/2013 16 Shareholder Proposal Regarding Prohibition on Political Spending Shareholder Against For Stryker Corp. SYK 4/30/2013 1 Elect Howard E. Cox, Jr. Management For For Stryker Corp. SYK 4/30/2013 2 Elect Srikant M. Datar Management For For Stryker Corp. SYK 4/30/2013 3 Elect Roch Doliveux Management For For Stryker Corp. SYK 4/30/2013 4 Elect Louis L. Francesconi Management For Against Stryker Corp. SYK 4/30/2013 5 Elect Allan C. Golston Management For For Stryker Corp. SYK 4/30/2013 6 Elect Howard L. Lance Management For For Stryker Corp. SYK 4/30/2013 7 Elect Kevin A. Lobo Management For For Stryker Corp. SYK 4/30/2013 8 Elect William U. Parfet Management For Against Stryker Corp. SYK 4/30/2013 9 Elect Ronda E. Stryker Management For For Stryker Corp. SYK 4/30/2013 10 Ratification of Auditor Management For For Stryker Corp. SYK 4/30/2013 11 Advisory Vote on Executive Compensation Management For For SunTrust Banks, Inc. STI 4/23/2013 10 Elect William H. Rogers, Jr. Management For For SunTrust Banks, Inc. STI 4/23/2013 11 Elect Frank W. Scruggs Management For For SunTrust Banks, Inc. STI 4/23/2013 12 Elect Thomas R. Watjen Management For For SunTrust Banks, Inc. STI 4/23/2013 13 Elect Phail Wynn, Jr. Management For For SunTrust Banks, Inc. STI 4/23/2013 14 Advisory Vote on Executive Compensation Management For For SunTrust Banks, Inc. STI 4/23/2013 15 Ratification of Auditor Management For For SunTrust Banks, Inc. STI 4/23/2013 1 Elect Robert M. Beall II Management For For SunTrust Banks, Inc. STI 4/23/2013 2 Elect Alston D. Correll Management For For SunTrust Banks, Inc. STI 4/23/2013 3 Elect Jeffrey C. Crowe Management For For SunTrust Banks, Inc. STI 4/23/2013 4 Elect David H. Hughes Management For For SunTrust Banks, Inc. STI 4/23/2013 5 Elect M. Douglas Ivester Management For For SunTrust Banks, Inc. STI 4/23/2013 6 Elect Kyle P. Legg Management For For SunTrust Banks, Inc. STI 4/23/2013 7 Elect William A. Linnenbringer Management For For SunTrust Banks, Inc. STI 4/23/2013 8 Elect Donna S. Morea Management For For SunTrust Banks, Inc. STI 4/23/2013 9 Elect David M. Ratcliffe Management For For Swiss Helvetia Fund Inc. SWZ 6/19/2013 Elect Jean-Marc Boillat Management For For Swiss Helvetia Fund Inc. SWZ 6/19/2013 Elect R. Clark Hooper Management For For Swiss Helvetia Fund Inc. SWZ 6/19/2013 Elect Alexandre de Takacsy Management For For Swiss Helvetia Fund Inc. SWZ 6/19/2013 2 Ratification of Auditor Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 1 Elect Edward C. Bernard Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 2 Elect James T. Brady Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 3 Elect Mary K. Bush Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 4 Elect Donald B. Hebb, Jr. Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 5 Elect Freeman A. Hrabowski, III Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 6 Elect James A.C. Kennedy Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 7 Elect Robert F. MacLellan Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 8 Elect Brian C. Rogers Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 9 Elect Alfred Sommer Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 10 Elect Dwight S. Taylor Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 11 Elect Anne Marie Whittemore Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 12 Advisory Vote on Executive Compensation Management For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 13 Ratification of Auditor Management For For Target Corp. TGT 87612E106 6/12/2013 3 Elect Henrique de Castro Management For For Target Corp. TGT 87612E106 6/12/2013 4 Elect Calvin Darden Management For For Target Corp. TGT 87612E106 6/12/2013 5 Elect Mary N. Dillon Management For For Target Corp. TGT 87612E106 6/12/2013 6 Elect James A. Johnson Management For Against Target Corp. TGT 87612E106 6/12/2013 7 Elect Mary E. Minnick Management For For Target Corp. TGT 87612E106 6/12/2013 8 Elect Anne M. Mulcahy Management For Against Target Corp. TGT 87612E106 6/12/2013 9 Elect Derica W. Rice Management For For Target Corp. TGT 87612E106 6/12/2013 10 Elect Gregg W. Steinhafel Management For For Target Corp. TGT 87612E106 6/12/2013 11 Elect John G. Stumpf Management For For Target Corp. TGT 87612E106 6/12/2013 12 Elect Solomon D. Trujillo Management For For Target Corp. TGT 87612E106 6/12/2013 13 Ratification of Auditor Management For For Target Corp. TGT 87612E106 6/12/2013 14 Advisory Vote on Executive Compensation Management For Against Target Corp. TGT 87612E106 6/12/2013 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Target Corp. TGT 87612E106 6/12/2013 16 Shareholder Proposal Regarding Report on Electronic Waste Shareholder Against For Target Corp. TGT 87612E106 6/12/2013 1 Elect Roxanne S. Austin Management For For Target Corp. TGT 87612E106 6/12/2013 2 Elect Douglas M. Baker, Jr. Management For For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 Elect Edith E. Holiday Management For For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 Elect Larry D. Thompson Management For For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 Elect Rupert H. Johnson, Jr. Management For For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 Elect Gregory E. Johnson Management For For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 2 Ratification of Auditor Management For For Time Warner Inc. TWX 5/23/2013 1 Elect James L. Barksdale Management For For Time Warner Inc. TWX 5/23/2013 2 Elect William P. Barr Management For For Time Warner Inc. TWX 5/23/2013 3 Elect Jeffrey L. Bewkes Management For For Time Warner Inc. TWX 5/23/2013 4 Elect Stephen F. Bollenbach Management For For Time Warner Inc. TWX 5/23/2013 5 Elect Robert C. Clark Management For For Time Warner Inc. TWX 5/23/2013 6 Elect Mathias Döpfner Management For For Time Warner Inc. TWX 5/23/2013 7 Elect Jessica P. Einhorn Management For For Time Warner Inc. TWX 5/23/2013 8 Elect Fred Hassan Management For For Time Warner Inc. TWX 5/23/2013 9 Elect Kenneth J. Novack Management For For Time Warner Inc. TWX 5/23/2013 10 Elect Paul D. Wachter Management For For Time Warner Inc. TWX 5/23/2013 11 Elect Deborah C. Wright Management For For Time Warner Inc. TWX 5/23/2013 12 Ratification of Auditor Management For For Time Warner Inc. TWX 5/23/2013 13 Advisory Vote on Executive Compensation Management For For Time Warner Inc. TWX 5/23/2013 14 2013 Stock Incentive Plan Management For For TJX Companies, Inc. TJX 6/11/2013 1 Elect Zein Abdalla Management For For TJX Companies, Inc. TJX 6/11/2013 2 Elect José B. Alvarez Management For For TJX Companies, Inc. TJX 6/11/2013 3 Elect Alan M. Bennett Management For For TJX Companies, Inc. TJX 6/11/2013 4 Elect Bernard Cammarata Management For For TJX Companies, Inc. TJX 6/11/2013 5 Elect David T. Ching Management For For TJX Companies, Inc. TJX 6/11/2013 6 Elect Michael F. Hines Management For For TJX Companies, Inc. TJX 6/11/2013 7 Elect Amy B. Lane Management For For TJX Companies, Inc. TJX 6/11/2013 8 Elect Dawn G. Lepore Management For For TJX Companies, Inc. TJX 6/11/2013 9 Elect Carol Meyrowitz Management For For TJX Companies, Inc. TJX 6/11/2013 10 Elect John F. O'Brien Management For For TJX Companies, Inc. TJX 6/11/2013 11 Elect Willow B. Shire Management For For TJX Companies, Inc. TJX 6/11/2013 12 Ratification of Auditor Management For For TJX Companies, Inc. TJX 6/11/2013 13 Amendment to the Stock Incentive Plan Management For For TJX Companies, Inc. TJX 6/11/2013 14 Advisory Vote on Executive Compensation Management For For Turkish Investment Fund Inc. TKF 6/24/2013 Elect Frank L. Bowman Management For For Turkish Investment Fund Inc. TKF 6/24/2013 Elect James F. Higgins Management For For Turkish Investment Fund Inc. TKF 6/24/2013 Elect Manuel H. Johnson Management For For U. S. Bancorp USB 4/16/2013 1 Elect Douglas M. Baker, Jr. Management For For U. S. Bancorp USB 4/16/2013 2 Elect Y. Marc Belton Management For For U. S. Bancorp USB 4/16/2013 3 Elect Victoria Buyniski Gluckman Management For For U. S. Bancorp USB 4/16/2013 4 Elect Arthur D. Collins, Jr. Management For Against U. S. Bancorp USB 4/16/2013 5 Elect Richard K. Davis Management For For U. S. Bancorp USB 4/16/2013 6 Elect Roland A. Hernandez Management For For U. S. Bancorp USB 4/16/2013 7 Elect Doreen Woo Ho Management For For U. S. Bancorp USB 4/16/2013 8 Elect Joel W. Johnson Management For For U. S. Bancorp USB 4/16/2013 9 Elect Olivia F. Kirtley Management For For U. S. Bancorp USB 4/16/2013 10 Elect Jerry W. Levin Management For For U. S. Bancorp USB 4/16/2013 11 Elect David B. O'Maley Management For For U. S. Bancorp USB 4/16/2013 12 Elect O'Dell M. Owens Management For For U. S. Bancorp USB 4/16/2013 13 Elect Craig D. Schnuck Management For For U. S. Bancorp USB 4/16/2013 14 Elect Patrick T. Stokes Management For For U. S. Bancorp USB 4/16/2013 15 Ratification of Auditor Management For For U. S. Bancorp USB 4/16/2013 16 Advisory Vote on Executive Compensation Management For For U. S. Bancorp USB 4/16/2013 17 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Union Pacific Corp. UNP 5/16/2013 1 Elect Andrew H. Card, Jr. Management For For Union Pacific Corp. UNP 5/16/2013 2 Elect Erroll B. Davis, Jr. Management For For Union Pacific Corp. UNP 5/16/2013 3 Elect Thomas J. Donohue Management For For Union Pacific Corp. UNP 5/16/2013 4 Elect Archie W. Dunham Management For For Union Pacific Corp. UNP 5/16/2013 5 Elect Judith Richards Hope Management For For Union Pacific Corp. UNP 5/16/2013 6 Elect John J. Koraleski Management For For Union Pacific Corp. UNP 5/16/2013 7 Elect Charles C. Krulak Management For For Union Pacific Corp. UNP 5/16/2013 8 Elect Michael R. McCarthy Management For For Union Pacific Corp. UNP 5/16/2013 9 Elect Michael W. McConnell Management For For Union Pacific Corp. UNP 5/16/2013 10 Elect Thomas F. McLarty III Management For For Union Pacific Corp. UNP 5/16/2013 11 Elect Steven R. Rogel Management For For Union Pacific Corp. UNP 5/16/2013 12 Elect Jose H. Villarreal Management For For Union Pacific Corp. UNP 5/16/2013 13 Elect James R. Young Management For For Union Pacific Corp. UNP 5/16/2013 14 Ratification of Auditor Management For For Union Pacific Corp. UNP 5/16/2013 15 Advisory Vote on Executive Compensation Management For For Union Pacific Corp. UNP 5/16/2013 16 2013 Stock Incentive Plan Management For For Union Pacific Corp. UNP 5/16/2013 17 Shareholder Proposal Regarding Lobbying Report Shareholder Against For United Technologies Corp. UTX 4/29/2013 5 Elect Edward A. Kangas Management For For United Technologies Corp. UTX 4/29/2013 6 Elect Ellen J. Kullman Management For For United Technologies Corp. UTX 4/29/2013 7 Elect Marshall O. Larsen Management For For United Technologies Corp. UTX 4/29/2013 8 Elect Harold W. McGraw III Management For For United Technologies Corp. UTX 4/29/2013 9 Elect Richard B. Myers Management For For United Technologies Corp. UTX 4/29/2013 10 Elect H. Patrick Swygert Management For For United Technologies Corp. UTX 4/29/2013 11 Elect André Villeneuve Management For For United Technologies Corp. UTX 4/29/2013 12 Elect Christine Todd Whitman Management For For United Technologies Corp. UTX 4/29/2013 13 Ratification of Auditor Management For For United Technologies Corp. UTX 4/29/2013 14 Advisory Vote on Executive Compensation Management For For United Technologies Corp. UTX 4/29/2013 1 Elect Louis Chênevert Management For For United Technologies Corp. UTX 4/29/2013 2 Elect John V. Faraci Management For For United Technologies Corp. UTX 4/29/2013 3 Elect Jean-Pierre Garnier Management For For United Technologies Corp. UTX 4/29/2013 4 Elect Jamie S. Gorelick Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 1 Elect Richard L. Carrión Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 2 Elect Melanie L. Healey Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 3 Elect M. Frances Keeth Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 4 Elect Robert W. Lane Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 5 Elect Lowell C. McAdam Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 6 Elect Sandra O. Moose Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 7 Elect Joseph Neubauer Management For Against Verizon Communications Inc. VZ 92343V104 5/2/2013 8 Elect Donald T. Nicolaisen Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 9 Elect Clarence Otis, Jr. Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 10 Elect Hugh B. Price Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 11 Elect Rodney E. Slater Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 12 Elect Kathryn A. Tesija Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 13 Elect Gregory D. Wasson Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 14 Ratification of Auditor Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 15 Advisory Vote on Executive Compensation Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 16 Amendment to the 2009 Long-Term Incentive Plan Management For For Verizon Communications Inc. VZ 92343V104 5/2/2013 17 Shareholder Proposal Regarding Network Neutrality Shareholder Against For Verizon Communications Inc. VZ 92343V104 5/2/2013 18 Shareholder Proposal Regarding Lobbying Report Shareholder Against For Verizon Communications Inc. VZ 92343V104 5/2/2013 19 Shareholder Proposal Regarding Proxy Access Shareholder Against Against Verizon Communications Inc. VZ 92343V104 5/2/2013 20 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements Shareholder Against For Verizon Communications Inc. VZ 92343V104 5/2/2013 21 Shareholder Proposal Regarding Right to Call a Special Meeting Shareholder Against Against Verizon Communications Inc. VZ 92343V104 5/2/2013 22 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 1 Elect Aida M. Alvarez Management For Against Wal-Mart Stores, Inc. WMT 6/7/2013 2 Elect James I. Cash, Jr. Management For Against Wal-Mart Stores, Inc. WMT 6/7/2013 3 Elect Roger C. Corbett Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 4 Elect Douglas N. Daft Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 5 Elect Michael T. Duke Management For Against Wal-Mart Stores, Inc. WMT 6/7/2013 6 Elect Timothy P. Flynn Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 7 Elect Marissa A. Mayer Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 8 Elect Gregory B. Penner Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 9 Elect Steven S. Reinemund Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 10 Elect H. Lee Scott, Jr. Management For Against Wal-Mart Stores, Inc. WMT 6/7/2013 11 Elect Jim C. Walton Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 12 Elect S. Robson Walton Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 13 Elect Christopher J. Williams Management For Against Wal-Mart Stores, Inc. WMT 6/7/2013 14 Elect Linda S. Wolf Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 15 Ratification of Auditor Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 16 Advisory Vote on Executive Compensation Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 17 Approval of the Management Incentive Plan Management For For Wal-Mart Stores, Inc. WMT 6/7/2013 18 Shareholder Proposal Regarding Right to Call Special Meeting Shareholder Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 19 Shareholder Proposal Regarding Retention of Shares Shareholder Against For Wal-Mart Stores, Inc. WMT 6/7/2013 20 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 21 Shareholder Proposal Regarding Recoupment Report Shareholder Against Against Walt Disney Co. DIS 3/6/2013 1 Elect Susan E. Arnold Management For For Walt Disney Co. DIS 3/6/2013 2 Elect John S. Chen Management For For Walt Disney Co. DIS 3/6/2013 3 Elect Judith L. Estrin Management For For Walt Disney Co. DIS 3/6/2013 4 Elect Robert A. Iger Management For For Walt Disney Co. DIS 3/6/2013 5 Elect Fred H. Langhammer Management For For Walt Disney Co. DIS 3/6/2013 6 Elect Aylwin B. Lewis Management For For Walt Disney Co. DIS 3/6/2013 7 Elect Monica C. Lozano Management For For Walt Disney Co. DIS 3/6/2013 8 Elect Robert W. Matschullat Management For For Walt Disney Co. DIS 3/6/2013 9 Elect Sheryl Sandberg Management For For Walt Disney Co. DIS 3/6/2013 10 Elect Orin C. Smith Management For Against Walt Disney Co. DIS 3/6/2013 11 Ratification of Auditor Management For For Walt Disney Co. DIS 3/6/2013 12 Amendment to the 2002 Executive Performance Plan Management For Against Walt Disney Co. DIS 3/6/2013 13 Advisory Vote on Executive Compensation Management For Against Walt Disney Co. DIS 3/6/2013 14 Shareholder Proposal Regarding Proxy Access Shareholder Against Against Walt Disney Co. DIS 3/6/2013 15 Shareholder Proposal Regarding Separation of Chairman and CEO Shareholder Against Against Wells Fargo & Co. WFC 4/23/2013 1 Elect John D. Baker II Management For Against Wells Fargo & Co. WFC 4/23/2013 2 Elect Elaine L. Chao Management For For Wells Fargo & Co. WFC 4/23/2013 3 Elect John S. Chen Management For For Wells Fargo & Co. WFC 4/23/2013 4 Elect Lloyd H. Dean Management For For Wells Fargo & Co. WFC 4/23/2013 5 Elect Susan E. Engel Management For For Wells Fargo & Co. WFC 4/23/2013 6 Elect Enrique Hernandez, Jr. Management For For Wells Fargo & Co. WFC 4/23/2013 7 Elect Donald M. James Management For Against Wells Fargo & Co. WFC 4/23/2013 8 Elect Cynthia H. Milligan Management For Against Wells Fargo & Co. WFC 4/23/2013 9 Elect Federico F. Peña Management For For Wells Fargo & Co. WFC 4/23/2013 10 Elect Howard V. Richardson Management For For Wells Fargo & Co. WFC 4/23/2013 11 Elect Judith M. Runstad Management For For Wells Fargo & Co. WFC 4/23/2013 12 Elect Stephen W. Sanger Management For For Wells Fargo & Co. WFC 4/23/2013 13 Elect John G. Stumpf Management For For Wells Fargo & Co. WFC 4/23/2013 14 Elect Susan G. Swenson Management For For Wells Fargo & Co. WFC 4/23/2013 15 Advisory Vote on Executive Compensation Management For For Wells Fargo & Co. WFC 4/23/2013 16 Approve the Company's Amended and Restated Long-Term Incentive Compensation Plan Management For For Wells Fargo & Co. WFC 4/23/2013 17 Ratification of Auditor Management For For Wells Fargo & Co. WFC 4/23/2013 18 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Wells Fargo & Co. WFC 4/23/2013 19 Shareholder Proposal Regarding Lobbying Report Shareholder Against For Wells Fargo & Co. WFC 4/23/2013 20 Shareholder Proposal Regarding Discriminitory Mortgage Servicing and Foreclosure Practices Shareholder Against For Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIW 95766R104 4/30/2013 Elect Kenneth D. Fuller Management For For Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIW 95766R104 4/30/2013 Elect Ronald E. Toupin, Jr. Management For Against Western Asset/Claymore Inflation-Linked Securities & Income Fund WIA 95766Q106 4/30/2013 Elect Michael Larson Management For For Weyerhaeuser Co. WY 4/11/2013 1 Elect Debra Cafaro Management For For Weyerhaeuser Co. WY 4/11/2013 2 Elect Mark Emmert Management For For Weyerhaeuser Co. WY 4/11/2013 3 Elect Daniel Fulton Management For For Weyerhaeuser Co. WY 4/11/2013 4 Elect John Kieckhefer Management For For Weyerhaeuser Co. WY 4/11/2013 5 Elect Wayne Murdy Management For For Weyerhaeuser Co. WY 4/11/2013 6 Elect Nicole Piasecki Management For For Weyerhaeuser Co. WY 4/11/2013 7 Elect Doyle Simons Management For For Weyerhaeuser Co. WY 4/11/2013 8 Elect Richard Sinkfield Management For For Weyerhaeuser Co. WY 4/11/2013 9 Elect D. Michael Steuert Management For For Weyerhaeuser Co. WY 4/11/2013 10 Elect Kim Williams Management For For Weyerhaeuser Co. WY 4/11/2013 11 Elect Charles Williamson Management For For Weyerhaeuser Co. WY 4/11/2013 12 2013 Long Term Incentive Plan Management For For Weyerhaeuser Co. WY 4/11/2013 13 Advisory Vote on Executive Compensation Management For For Weyerhaeuser Co. WY 4/11/2013 14 Ratification of Auditor Management For For Williams Companies, Inc. WMB 5/16/2013 1 Elect Alan S. Armstrong Management For For Williams Companies, Inc. WMB 5/16/2013 2 Elect Joseph R. Cleveland Management For For Williams Companies, Inc. WMB 5/16/2013 3 Elect Kathleen B. Cooper Management For For Williams Companies, Inc. WMB 5/16/2013 4 Elect John A. Hagg Management For For Williams Companies, Inc. WMB 5/16/2013 5 Elect Juanita H. Hinshaw Management For For Williams Companies, Inc. WMB 5/16/2013 6 Elect Ralph Izzo Management For For Williams Companies, Inc. WMB 5/16/2013 7 Elect Frank T. MacInnis Management For For Williams Companies, Inc. WMB 5/16/2013 8 Elect Steven W. Nance Management For For Williams Companies, Inc. WMB 5/16/2013 9 Elect Murray D. Smith Management For For Williams Companies, Inc. WMB 5/16/2013 10 Elect Janice D. Stoney Management For For Williams Companies, Inc. WMB 5/16/2013 11 Elect Laura A. Sugg Management For For Williams Companies, Inc. WMB 5/16/2013 12 Ratification of Auditor Management For For Williams Companies, Inc. WMB 5/16/2013 13 Advisory Vote on Executive Compensation Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 1 Elect Gail K. Boudreaux Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 2 Elect Fredric W. Corrigan Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 3 Elect Richard K. Davis Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 4 Elect Benjamin G.S. Fowke III Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 5 Elect Albert F. Moreno Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 6 Elect Richard T. O'Brien Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 7 Elect Christopher J. Policinski Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 8 Elect A. Patricia Sampson Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 9 Elect James J. Sheppard Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 10 Elect David A. Westerlund Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 11 Elect Kim Williams Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 12 Elect Timothy V. Wolf Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 13 Ratification of Auditor Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 14 Advisory Vote on Executive Compensation Management For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against Yahoo Inc. YHOO 6/25/2013 1 Elect John D. Hayes Management For For Yahoo Inc. YHOO 6/25/2013 2 Elect Susan M. James Management For For Yahoo Inc. YHOO 6/25/2013 3 Elect Max R. Levchin Management For For Yahoo Inc. YHOO 6/25/2013 4 Elect Peter Liguori Management For For Yahoo Inc. YHOO 6/25/2013 5 Elect Daniel S. Loeb Management For For Yahoo Inc. YHOO 6/25/2013 6 Elect Marissa A. Mayer Management For For Yahoo Inc. YHOO 6/25/2013 7 Elect Thomas J. McInerney Management For For Yahoo Inc. YHOO 6/25/2013 8 Elect Maynard G. Webb, Jr. Management For For Yahoo Inc. YHOO 6/25/2013 9 Elect Harry J. Wilson Management For For Yahoo Inc. YHOO 6/25/2013 10 Elect Michael J. Wolf Management For For Yahoo Inc. YHOO 6/25/2013 11 Advisory Vote on Executive Compensation Management For For Yahoo Inc. YHOO 6/25/2013 12 Ratification of Auditor Management For For Yahoo Inc. YHOO 6/25/2013 13 Shareholder Regarding Corporate Social Responsibility Report Shareholder Against For Yahoo Inc. YHOO 6/25/2013 14 Shareholder Proposal Regarding Report on Political Spending Shareholder Against Against Zweig Total Return Fund Inc. ZTR 5/14/2013 Elect George R. Aylward Management For For Zweig Total Return Fund Inc. ZTR 5/14/2013 Elect William H. Wright II Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) CornerstoneTotal ReturnFund, Inc. By (Signature and Title) /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date August 13, 2013
